              ca,;;taio¼-       7.
                                    Bank
                                                                       CHECKING [ SAVINGS                I   CDS    I   IRAS      I   LOANS




       NINA FISCHMAN
       703 CARLYLE ST                                                                       -
                                                                                            -


                                                                                                ~
                                                                                                              www.capitalonehank.com


                                                                                                              1-800-655-BANK(2265J
       WOODMERE NY 115982917

                                                                                                •             m.capitalonebank.com


                                                                                             ~
                                                                                                11)'11        Vlsil your nearest localion


      • New address? Please oontact customer service to update.


ACCOUNT SUMMARY                             FOR PERIOD OCTOBER 14, 2016 - NOVEMBER 10, 2016

VIP Interest Checking                [Redacted] 9060
Previous Balance 10/13/16                               $517,585.44            Number of Days in Cycle                                                28
 O Deposits/Credits                                            $0.00           Minimum Balance This Cycle                                   $517,585.44
 Interest Paid                                               $19.80            Average Collected Balance                                    $517,585.44
 1 Checks/Debits                                              -$5.54           Interest Earned During this Cycle                                 $19.80
 Service Charges                                               $0.00           Interest Paid Year-To-Date                                       $237.58
Ending Balance 11/10/16                                 $517,599.70            Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                      FOR PERIOD OCTOBER 14, 2016 • NOVEMBER 10, 2016

VIP Interest Checking                [Redacted] .::.9.::.06::c0::__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                               Debit Card
Date                     Amount          Resu/1/ng Balance           Transaction Type     Description
11/10                     $19.80                  $517,605.24        Credit               Interest paid
11/10                     -$5.54                  $517,599.70        Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                                    PAGE 1 OF 2

Products and services are offered by Capital One, NA, Member FDIC.
©2016 Capilal One. AU righls reserved,                                                                                                MEMBER    @
                                                                                                                                      FDIC       clNO<A
               ca,;;,a,o¼-      7 Bank
                                                                           CHECKING   I   SAVINGS        I   CDS    I   IRAS      I   LOANS




       NINA FISCHMAN
                                                                                              !I!             www.capitalonebank.com


       703 CARLYLE ST
                                                                                               ~              1·800·655•8ANK 12265)



                                                                                               •.....
       WOODMERE NY 115982917

                                                                                                             m.ca(litalonebank.com


                                                                                                11:,11        Vlsil ioui neareSI localion
                                                                                               =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 14, 2016 • OCTOBER 13, 2016

VIP Interest Checking [Redacted] 9060
Previous Balance 09/13/16                                $517,570.17             Number of Days in Cycle                                              30
O Deposits/Credits                                             $0.00             Minimum Balance This Cycle                                 $517.570.17
Interest Paid                                                 $21.21             Average Collected Balance                                  $517,570.17
1 Checks/Debits                                               -$5.94             Interest Earned During this Cycle                               $21.21
Service Charges                                                    $0.00         Interest Paid Year-To-Date                                     $217.78
Ending Balance 10/13/16                                  $517,585.44             Annual Percentage Yield Earned                                   0.05%


ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 14, 2016 • OCTOBER 13, 2016

VIP Interest Checking rRedacted) . = . 9 . : : . 0 6 = - 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance                                                                                   Debit Card
                                                                       Transact/on Type     Description
10/13                     $21.21               $517,591.38             Credit               Interest paid
10/13                     -$5.94                $517,585.44            Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                   PAGE 1 OF 2
Products and seivices are oirered by Capital One, NA, Member FDIC,
©2016 Capital One. AU rights reserved.                                                                                                MEMBER 1'.=)'
                                                                                                                                      FDIC ,·..,...,
                                                                        CHECKING     I   SAVINGS          I   CDS    I   IRAS      I   LOANS




                                                                                              -                www.capitalonehank.com
        NINA FISCHMAN                                                                         ""!!!i!!!!"
        703 CARLYLE ST
                                                                                                  ~            l•B00,655•BANK(2265)



                                                                                              •...
        WOODMERE NY 115982917

                                                                                                               m,capitalonebank.com


                                                                                                  11711        Visil yo"' nearesl localion
                                                                                              =
       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD AUGUST 11, 2016 - SEPTEMBER 13, 2016

VIP Interest Checking (Redacted) 9060
Previous Balance 08/10/16        $517,552.86                                    Number of Days in Cycle                                                34
O Deposits/Credits                      $0.00                                   Minimum Balance This Cycle                                   $517,552.86
 Interest Paid                        $24.04                                    Average Collected Balance                                    $517,552.86
1 Checks/Debits                        -$6.73                                   Interest Earned During this Cycle                                 $24.04
Service Charges                         $0.00                                   Interest Paid Year-To-Date                                       $196.57
Ending Balance 09/13116          $517,570.17                                    Annual Percentage Yield Earned                                     0.05%


ACCOUNT DETAIL                       FOR PERIOD AUGUST 11. 2016                 SEPTEMBER 13, 2016

VIP Interest Checking [Redacted) .::.9.::.06::.:0::___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date           Amount                                                                     Debit Card
                         Resulting Balance             Transaction Type Description
09/13                       $24.04                 $517,576.90         Credit              Interest paid
09/13                       -$6.73                 $517,570.17         Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF 2
Products and seJVices are offered by Capital One, N.A., Member FDIC.
©2016 Capilal One, All righls reserved.                                                                                                MEMBER    G
                                                                                                                                       FDIC "•oe·,
                ca,;;tal~-
                     7.
                                                                      CHECKING      I   SAVINGS        I   CDS    I   IRAS      I   LOANS
                                         Bank




        NINA FISCHMAN
                                                                                            I!!             www.capitalonebank.com

        703 CARLYLE ST
                                                                                             ~              1-B00·655,BANKl2265)



                                                                                             •...
        WOODMERE NY 115982917

                                                                                                            m.capitalonebank.com


                                                                                             11:,,11        Visil your nearesl loca!ion
                                                                                             =
       • New address? Please conlact custDrner service to update.


 ACCOUNT SUMMARY                                FOR PERIOD AUGUST 11, 2016 - SEPTEMBER 13. 2016


VIP Interest Checking [Redacted] 9060
Previous Balance 08/10/16        $517,552.86                                   Number of Days in Cycle                                              34
o Deposits/Credits                      $0.00                                  Minimum Balance This Cycle                                 $517,552.86
 Interest Paid                        $24.04                                   Average Collected Balance                                  $517,552.86
1 Checks/Debits                        -$6.73                                  Interest Earned During this Cycle                               $24.04
Service Charges                         $0.00                                  Interest Paid Year-To-Date                                     $196.57
Ending Balance 09113/16          $517,570.17                                   Annual Percentage Yield Earned                                   0.05%

ACCOUNT DETAIL                           FOR PERIOD AUGUST 11. 2016           SEPTEMBER 13. 2016

VIP Interest Checking fRedacted] .=..9.=..06=-cO'--------------------------
                                                                                                                                             Debit Card
Date                         Amount           Resulting Balance      Transaction TYPe     Description
09/13                          $24.04              $517,576.90       Credit               Interest paid
09/13                          -$6.73              $517,570.17       Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                                PAGE 1 OF2
Products and seivices are offered by Capital One, NA, Member FDIC.
(!;:12016 Capital One. All righls reserved.                                                                                         MEMBER    G
                                                                                                                                    FDIC ,.....
                                                                        CHECKING     I   SAVINGS      I   CDS   I   IRAS      I   LOANS




        NINA FISCHMAN
                                                                                             !!I           www.capitalonehank.com

        703 CARLYLE ST
                                                                                              ~            1·800-655-8ANK(2265)
        WOODMERE NY 115982917

                                                                                              •....       m.capitalonebank.com


                                                                                              11711       Visit your neares< loca(ion
                                                                                              =
       • New address? Please conlact customer se!Vice to update.


 ACCOUNT SUMMARY                             FOR PERIOD JULY 14. 2016 • AUGUST 10, 2016


VIP Interest Checking                    [Redacted) 9060
Previous Balance 07 /13/16                               $517,538.60            Number of Days in Cycle                                           28
 o Deposits/Credits                                             $0.00           Minimum Balance This Cycle                              $517.538.60
 Interest Paid                                                $19.80            Average Collected Balance                               $517,538.60
 1 Checks/Debits                                               -$5.54           Interest Earned During this Cycle                            $19.80
 Service Charges                                                $0.00           Interest Paid Year-To-Date                                  $172.53
Ending Balance 08/10/16                                  $517,552.86            Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                       FOR PERIOD JULY 14, 2016            - AUGUST 10, 2016


VIP Interest Checking                [Redacted)-=-9-=-06=-0=-------------------------
Date                      Amount           Resulting Balance                                                                              Debit Card
                                                                      Transaction Type     Description
08/10                      $19.80               $517,558.40           Credit               Interest paid
08/10                      -$5.54               $517,552.86           Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                               PAGE 1 OF2
Products and seivlces are otrered by Capttat Olle, NA, Member FDIC.
©2016 Capaal One. Al! rights reserved.                                                                                            MEMBER @
                                                                                                                                  FDIC ,.,;,.,
               Ca~-                                                      CHECKING j SAVINGS              I   CDS j IRAS           I   LOANS
                 Bank




       NINA FISCHMAN
                                                                                               11!1           www.capitalonebank.eom

       703 CARLYLE ST
                                                                                               ~              l·B00,655-BANK (2265}
       WOODMERE NY 115982917

                                                                                                D
                                                                                               ....
                                                                                               11:,,11
                                                                                               =
                                                                                                              m.capitalonebank.com



                                                                                                              Visit your nearesl localion


       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD JUNE 11, 2016 - JULY 13, 2016

VIP Interest Checking [Redacted] 9060
Previous Balance 06/10/16        $517,521.80                                     Number of Days in Cycle                                                    33
o Deposits/Credits                      $0 .00                                   Minimum Balance This Cycle                                 $517,521.80
 Interest Paid                        $23.33                                     Average Collected Balance                                  $517,521.80
1 Checks/Debits                        -$6.53                                    Interest Earned During this Cycle                               $23.33
 Service Charges                        $0.00                                    Interest Paid Year-To-Date                                     $152.73
Ending Balance 07/13/16          $517,538.60                                     Annual Percentage Yield Earned                                   0.05%


ACCOUNT DETAIL                      FORPERIOD JUNE11.2016                  - JULY13.2016

VIP Interest Checking fRedacted]-=--90-=--6~0________________________
Date                      Amount          Resulting Balance            Transaction Type                                                        Debit Card
                                                                                            Description
07113                      $23.33              $517,54513              Credit               Interest paid
07/13                      -$6.53              $517,538.60             Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                   PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2016 Capilal One. AU rights resefVed.                                                                                                MEMBER    f=)'
                                                                                                                                      FDIC       «.r<iii,
              ca,;ltaio¼-
                    7.
                                                                       CHECKING    J   SAVINGS            I   CDS    I   IRAS     I   LOANS
                                   Bank




                                                                                            -                 www.capitalonebank.com
       NINA FISCHMAN                                                                        ~

       703 CARLYLE ST
                                                                                                ~              1-800.655-BANK (2265)



                                                                                            •....
       WOODMERE NY 115982917

                                                                                                              m.capitalonebank.com


                                                                                                11::,11       Visit your neareSI localion
                                                                                            =
      • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                            FOR PERIOD MAY 12, 2016 • JUNE 10, 2016


VIP Interest Checking [Redacted] 9060
Previous Balance 05/11/16                               $517,506.53           Number of Days in Cycle                                                 30
 o Deposits/Credits                                            $0.00          Minimum Balance This Cycle                                    $517,506.53
 Interest Paid                                               $21.21           Average Collected Balance                                     $517,506.53
 1 Checks/Debits                                              -$5.94          Interest Earned During this Cycle                                  $21.21
 Service Charges                                               $0.00          Interest Paid Year-To-Date                                        $129.40
Ending Balance 06/10/16                                 $517,521.80           Annual Percentage Yield Earned                                      0.05%


ACCOUNT DETAIL                     FOR PERIOD MAY 12, 2016              - JUNE 10, 2016

VIP Interest Checking [Redacted] . : : 9 - = - 0 = - 6 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                    Amount           Resulting Balance                                                                                    Debit Card
                                                                    Transaction Type      Description
06/10                    $21.21               $517,527 74           Credit                Interest paid
06/10                    -$5.94                $517,521.80          Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                                    PAGE 1 OF2

Products and sewlces a1e offered by Capilal One, NA, Member FOIC.
©2016 Cap0al One. All righls reserved.
               ca,;;,a,o¼-      7.
                                                                        CHECKING    I   SAVINGS          I   CDS    I   IRAS     I   LOANS
                                 Sank




                                                                                             •                www.Gapitalonehank.com
       NINA FISCHMAN
       7D3 CARLYLE ST
                                                                                                 ~            1-800·655•BANK (2265)
       WOODMERE NY 115982917



                                                                                             ..
                                                                                             =
                                                                                                 0
                                                                                                 11711
                                                                                                              m.capitalonebank.com



                                                                                                             Visit your nearest location


       • New address? Please conlacl cuslomer service 10 updale.


 ACCOUNT SUMMARY                             FOR PERIOD APRIL 13, 2016 - MAY 11, 2016

VIP Interest Checking [Redacted] 9060
Previous Balance 04/12/16                                $517,491.77           Number of Days In Cycle                                               29
o Deposits/Credits                                              $0.00          Minimum Balance This Cycle                                  $517,491.77
Interest Paid                                                 $20.50           Average Collected Balance                                   $517,491.77
 1 Checks/Debits                                               -$5.74          Interest Earned During this Cycle                                $20.50
Service Charges                                                 $0.00          Interest Paid Year-To-Date                                      $108.19
Ending Balance 05/11 /16                                 $517,506.53           Annual Percentage Yield Earned                                    0.05%


ACCOUNT DETAIL                       FOR PERIOD APRIL 13, 2016           • MAY 11, 2016

VIP Interest Checking [Redacted] = - 9 - = - 0 6 = . : 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                     Amount           Resulting Balance          Transaction Type     Description                                         Debit Card
05/11                     $20.50                $517,512.27          Credit               Interest paid
05/11                     -$5.74                $517,506.53          Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                  PAGE 1 OF 2
Products and services are olfered by Capilal One, NA, Member FDIC.
©2016 Capilal One. AU rights reserved.                                                                                               MEMBER    G
                                                                                                                                     FDIC       c<Nll£R
               ca,;ltal~-
                    7.
                                                                         CHECKING     I   SAVINGS         I    CDS   I   IRAS      I   LOANS
                                     Bank




                                                                                               -                www.c:apitalonebank.com
        NINA FISCHMAN                                                                          ""!!!!!i!!!!'
        703 CARLYLE ST
                                                                                                ~               J 800·655•8ANK(2265J
                                                                                                                0




                                                                                                 •
        WOODMERE NY 115982917

                                                                                                               m.capitalonellank.com

                                                                                                A.
                                                                                                 11711         Visit your nearest location


       • New address? Please conlact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD MARCH 11, 2016 - APRIL 12, 2016

VIP Interest Checking [Redacted] 9060
Previous Balance 03/10/16                                $517,474.97             Number of Days in Cycle                                               33
O Deposits/Credits                                              $0.00            Minimum Balance This Cycle                                  $517,474.97
Interest Paid                                                 $23.33             Average Collected Balance                                   $517,474.97
1 Checks/Debits                                                -$6.53            Interest Earned During this Cycle                                $23.33
Service Charges                                                 $0.00            Interest Paid Year-To-Date                                       $87.69
Ending Balance 04/12/16                                  $517,491.77             Annual Percentage Yield Earned                                    0.05%


ACCOUNT DETAIL                       FORPERIOD MARCH11,2016                  - APRIL12,2016

VIP Interest Checking [Redacted] " - 9 - = - 0 - = - 6 0 = - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount          Resulting Balance            Transaction Type                                                         Debit Card
                                                                                            Description
04/12                      $23.33              $517,498.30             Credit               Interest paid
04/12                      -$6.53              $517,491.77             Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF 2
Products and seivices a,e offered by Capital Ooe, N.A., Member FDIC.
©2016 Capital One. All rights ,eserved.                                                                                                MEMBER    G
                                                                                                                                       FDIC       LEND£•
               Ca~-                                                       CHECKING     J   SAVINGS         J   CDS   I   IRAS      I   LOANS
                 Bank




                                                                                               -                www.capitalonebank.com
       NINA FISCHMAN                                                                            ""'!!!!!!!!"
       703 CARLYLE ST
                                                                                                   ~            1-800-655-8ANK(2265)



                                                                                                •...
       WOODMERE NY 115982917

                                                                                                               m.capitalooebar1k.com


                                                                                                   11~11       Visit your nearest localion
                                                                                                =
       • New address? Please contact customer service lo update.


 ACCOUNT SUMMARY                             FOR PERIOD FEBRUARY 11, 2016 - MARCH 10. 2016

VIP Interest Checking [Redacted] 9060
Previous Balance 02/10/16                                 $517,460.21             Number of Days In Cycle                                              29
o Deposits/Credits                                               $0.00            Minimum Balance This Cycle                                 $517,460.21
Interest Paid                                                  $20.50             Average Collected Balance                                  $517,460.21
1 Checks/Debits                                                 -$5.74            Interest Earned During this Cycle                               $20.50
Service Charges                                                  $0.00            Interest Paid Year-To-Date                                      $64.36
Ending Balance 03/10/16                                   $517.474.97             Annual Percentage Yield Earned                                   0.05%


ACCOUNT DETAIL                       FORPERIOD FEBRUARY11.2016 - MARCH10,2016

VIP Interest Checking [Redacted] . = 9 . : : . 0 : : : : 6 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                                                                                                                                            Debit Card
                          Amount          Resulting Balance             Transaction Type     Description
03/10                      $20.50               $517,480.71             Credit               Interest paid
03/10                      -$5.74               $517,474.97             Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF 2
Products and seivices are offered by Capita I One, N.A., Member FDIC.
©2016 Capital Om~. All righls reserved.                                                                                                MEMBER    '(="'t
                                                                                                                                       FDIC ,iii,,.,
              ca,;;tal~-
                   7.
                                                                       CHECKING [ SAVINGS f CDS [ IRAS                      I     LOANS
                                   Bank




       NINA FISCHMAN
                                                                                               @       www.capitalo1ebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                               ©       1-B00-055·B•NK (2265)



                                                                                               @       m.cap1ta1,nebank.tom


                                                                                               @)      Vlsil YOllt local branch




      • New address? Please contact customer seivice to update.


ACCOUNT SUMMARY                             FOR PERIOD JANUARY 14. 2016 - FEBRUARY 10, 2016

VIP Interest Checking               [Redacted] 9060
Previous Balance 01 /13/16                              $517,445.96            Number of Days in Cycle                                          28
 o Deposits/Credits                                            $0.00           Minimum Balance This Cycle                             $517,445.96
Interest Paid                                                $19.79            Average Collected Balance                              $517,445.96
 1 Checks/Debits                                              -$5.54           Interest Earned During this Cycle                           $19.79
Service Charges                                                $0.00           Interest Paid Year-To-Date                                  $43.86
Ending Balance 02/10116                                 $517,460.21            Annual Percentage Yield Earned                               0.05%


ACCOUNT DETAIL                     FOR PERIOD JANUARY 14, 2016               - FEBRUARY 10, 2016

VIP Interest Checking               [Redacted] =-90::c6=..:0,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                    Amount                                       Transaction Type                                                      Debit Card
                                         Resulting Balance                                Description
02110                    $19.79                $517,465.75           Credit               Interest paid
02110                    -$5.54               $517,460.21            Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.                                               PAGE 1 OF 2
Products and services are olfered by Capital One, NA, Member FDIC.
©2016 Capital One, All rights reserved.                                                                                           MEMBER    @
                                                                                                                                  FDIC ,.,;ii£·,
                                                                         CHECKING f SAVINGS f CDS f IRAS                    I     LOANS




        NINA FISCHMAN                                                                            @      www.capitaloaeba11k.c001

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                    ©       1-800-G55•DANK (2286)



                                                                                                 ®      111.eapttaltnebaok.com


                                                                                                 @      Vlsll your local bianch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD DECEMBER 11, 2015 - JANUARY 13, 2016

VIP Interest Checking [Redacted] 9060
Previous Balance 12/10/15                                 $517,428.63           Number of Days in Cycle                                        34
O Deposits/Credits                                               $0.00          Minimum Balance This Cycle                           $517,428.63
Interest Paid                                                  $24.07           Average Collected Balance                            $517,428.63
1 Checks/Debits                                                 -$6.74          Interest Earned During this Cycle                         $24.07
Service Charges                                                  $0.00          Interest Paid Year-To-Date                                $24.07
Ending Balance 01/13/16                                   $517,445.96           Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                       FOR PERIOD DECEMBER 11, 2015               - JANUARY 13, 2016

VIP Interest Checking fRedacted] ~ 9 ~ 0 " - - 6 0 = - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance          Transaction Type     Description                                     Debit Card
01/13                      $24.07                $517,452.70          Credit               Interest paid
01/13                      -$6.74               $517,445.96           Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF2

Branch bank producls and services offered by Capital One, NA,
Capilal One Bank is a lrade name of Capilal One, N .A. and does not                                                               MEMBER    G
refer to a separately insured insUtulion, Member FDIC,© 2016
Capital One, All righls reseived.                                                                                                 FDIC ,..oe~
               Capitalc¼e-                                           CHECKING     I   SAVINGS   I   CDS   I   IRAS       I    LOANS
                                 7.
                                   Sank




        NINA FISCHMAN                                                                         @       www.c.ipilalo~ebal\k.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                 ©       1-800-655-0ANK !226Sl



                                                                                             @        m.eapllattnebank,tom


                                                                                             @        Visityourtocal branch




       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD NOVEMBER 13, 2015 - DECEMBER 10, 2015


VIP Interest Checking [Redacted] 9060
Previous Balance 11/12/15        $517,414.34                                 Number of Days in Cycle                                       28
 O Deposits/Credits                     $0.00                                Minimum Balance This Cycle                          $517,414.34
 Interest Paid                        $19.85                                 Average Collected Balance                           $517,414.34
 1 Checks/Debits                       -$5.56                                Interest Earned During this Cycle                        $19.85
Service Charges                         $0.00                                Interest Paid Year-To-Date                              $258.67
Ending Balance 12/10/15          $517,428.63                                 Annual Percentage Yield Earned                            0.05%

ACCOUNT DETAIL                        FOR PERIOD NOVEMBER 13, 2015           - DECEMBER 10, 2015

VIP Interest Checking [Redacted] .::.9.::.06::.:0=--------------------------
Date                      Amount            Resulting Balance      Transaction Type     Description                                    Debit Card
12/10                        $19.85                  $517,434.19   Credit               Interest paid
12/10                        -$5.56                  $517,428.63   Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2

Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a lrade name of Capital One, NA                                                                           MEMBER    G
and does not refer to a scparatelr in$Ured inslitulion,
Member FDIC.© 2015 Capital One, AU rigtils 1ese1ved.                                                                          FDIC       i...&,
               ca,;;,a,c1'-      7.
                                                                         CHECKING j SAVINGS       I   CDS   I   IRAS      I     LOANS
                                     Bank




        NINA FISCHMAN                                                                           @       www.capl1aJ0nebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ®       1,800•655•BANK (22SS)



                                                                                               @        m.ca1111a1onebank.tom


                                                                                               @        Vlsilyourlocalbtanch



       • New address? Please contact custorrer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 14, 2015 • NOVEMBER 12, 2015


VIP Interest Checking                 [Redacted] 9060
Previous Balance 10/13/15                                 $517,399.03          Number of Days in Cycle                                       30
O Deposits/Credits                                               $0.00         Minimum Balance This Cycle                          $517,399.03
 Interest Paid                                                 $21.26          Average Collected Balance                           $517,399.03
1 Checks/Debits                                                 -$5.95         Interest Earned During this Cycle                        $21.26
 Service Charges                                                 $0.00         Interest Paid Year-To-Date                              $238.82
Ending Balance 11 /12/15                                  $517,414.34          Annual Percentage Yield Earned                            0.05%


ACCOUNT DETAIL                       FOR PERIOD OCTOBER 14, 2015 - NOVEMBER 12, 2015

VIP Interest Checking                (Redacted] .::9.::0:::.60::__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance         Transaction Type     Description                                    Debit Card
11/12                      $21.26               $517,420.29          Credit               Interest paid
11/12                      -$5.95               $517,414.34          Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                          PAGE 1 OF2

Branch bank products and services offered by Capital One, NA.
Capilal One Bank is a trade name of Capital One, N.A.                                                                           MEMBER    (=}
and does not refer 10 a separatelv insured insrnulion,
Member FDIC,© 2015 Capllal One, All fights reserved.
                                                                                                                                FDIC ,..,..,
                Ca~tal~-                                                 CHECKING   I   SAVINGS   I   CDS    I   IRAS      I     LOANS
                    7.
                      Bank




        NINA FISCHMAN                                                                           @       www.i:apitialoDe:bank.cun

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ©       1-800.055-DANK (i26S)



                                                                                                ®       m.ca~1ta\4nebank.com


                                                                                                @       Vlsil your looalbra,ch




       • New address? Please conlacl customer seivice 10 update.


 ACCOUNT SUMMARY                                 FOR PERIOD SEPTEMBER 12, 2015 - OCTOBER 13, 2015

VIP Interest Checking                   [Redacted] 9060
Previous Balance 09/11/15                                 $517,382.70          Number of Days in Cycle                                        32
o Deposits/Credits                                               $0.00         Minimum Balance This Cycle                           $517,362.70
Interest Paid                                                  $22.68          Average Collected Balance                            $517,362.70
1 Checks/Debits                                                 -$6.35         Interest Earned During this Cycle                         $22.68
Service Charges                                                  $0.00         Interest Paid Year-To-Date                               $217.56
Ending Balance 10/13/15                                   $517,399.03          Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                         FOR PERIOD SEPTEMBER 12, 2015 - OCTOBER 13, 2015

VIP Interest Checking                   [Redacted] - ' - - 9 - ' - - 0 6 _ 0 ' - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount            Resulting Balance       Transaction Type                                                  Debit Card
                                                                                          Description
10/13                       $22.68                 $517,405.38       Credit               Interest paid
10/13                       ·$6.35                 $517,399.03       Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF 2

eranc:h bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capllal One, NA                                                                              MEMBER 1'.=)
and does not refer lo a separately in&ured institution,
Member FDIC,© 2015 Capital Ole, All rights reserved.
                                                                                                                                 FDIC ,..,oei
                                                                     CHECKING     I    SAVINGS   I   CDS    I   IRAS       I     LOANS




        NINA FISCHMAN                                                                         @        www.capi1aloo.ebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                 ©        1-80,'.H.55-BAHK {2265)



                                                                                             @         m.capnattnebank,tom


                                                                                             @         Visit your local bra~th



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD AUGUST 13, 2015 - SEPTEMBER 11, 2015


VIP Interest Checking [Redacted] 9060
Previous Balance 08/12/15        $517,367.39                                 Number of Days in Cycle                                          30
 o Deposits/Credits                     $0.00                                Minimum Balance This Cycle                             $517,367.39
 Interest Paid                        $21.26                                 Average Collected Balance                              $517,367.39
 1 Checks/Debits                       -$5.95                                Interest Earned During this Cycle                           $21.26
Service Charges                         $0.00                                Interest Paid Year-To-Date                                 $194.88
Ending Balance 09/11115          $517,382.70                                 Annual Percentage Yield Earned                               0.05%

ACCOUNT DETAIL                        FOR PERIOD AUGUST 13, 2015             SEPTEMBER 11 , 2015

VIP Interest Checking [Redacted] ~ 9 _ 0 6 _ 0 ~ - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount            Resulting Balance      Transaction Type      Description                               Debit Card No.
09/11                         $21.26                  $517,388.65   Credit                Interest paid
09/11                         -$5.95                  $517,382.70   Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank producls and $ervlces offered by Capital One, N.A.,
Capital One Sank is a trade name of Capital One, N .A.
and does not refer lo a separate!'( insured institution,
                                                                                                                                 MEMBER
                                                                                                                                 FDIC
                                                                                                                                          0
                                                                                                                                          CENOES
Member FDIC,© 2015 Capital One, AU rights reserved.
               ca,;;ta1dfu-
                       Bank
                                 7.
                                                                          CHECKING   I   SAVINGS f CDS j IRAS / LOANS




        NINA FISCHMAN                                                                           @      www.ca11i1alo1ebal'lk.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ©      1-800-GSS·D•NK (22851



                                                                                               @       rn.capitat,nebank.(om


                                                                                               @       VlsH your local bra11ch




       • New address? Please contact customer se,vice to update.


 ACCOUNT SUMMARY                               FOR PERIOD JULY 11, 2015 - AUGUST 12, 2015

VIP Interest Checking [Redacted] 9060
Previous Balance 07/10/15                                 $517,350.55          Number of Days in Cycle                                         33
 o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                            $517,350.55
Interest Paid                                                  $23.39          Average Collected Balance                             $517,350.55
 1 Checks/Debits                                                -$6.55         Interest Earned During this Cycle                          $23.39
Service Charges                                                  $0. 00        Interest Paid Year-To-Date                                $173.62
Ending Balance 08/12/15                                   $517,367.39          Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                        FOR PERIOD JULY 11, 2015              AUGUST 12, 2015

VIP Interest Checking [Redacted] = - 9 - = - 0 6 " - 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance         Transaction Type      Description                             Debit Card No.
08/12                       $23.39                $517,373.94         Credit                Interest paid
08/12                       -$6.55               $517,367.39          Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                             PAGE 1 OF2

Branch bank producls and services olfered by Ca~tal One, N.A.,
Capilal One Bank is a trade name of Capital One, NA
and does not refer lo a separately insured institution,
                                                                                                                                 MEMBER   A
                                                                                                                                 FDIC r,;;1,.,
Member FDIC,© 2015 Capital One, AU rights reserved.
               ca,;;,a,cJ¼-     7.
                                                                     CHECKING I SAVINGS I CDS I IRAS I LOANS
                                    Bank




       NINA FISCHMAN                                                                         @      www.capilalnneb.1nk.c001

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                ©        1-800-&SS-SANK (2265)



                                                                                            ®       m.cap1ta1tnebank.tom


                                                                                            @)      Vi~lt your local branch



       • New address? Please contact customer seivice to update.


 ACCOUNT SUMMARY                             FOR PERIOD JUNE 11, 2015 - JULY 10, 2015

VIP Interest Checking [Redacted] 9060
Previous Balance 06/10/15        $517,335.24                                Number of Days in Cycle                                        30
O Deposits/Credits                      $0.00                               Minimum Balance This Cycle                           $517,335.24
Interest Paid                         $21.26                                Average Collected Balance                            $517,335.24
 1 Checks/Debits                       -$5.95                               Interest Earned During this Cycle                         $21.26
Service Charges                         $0.00                               Interest Paid Year-To-Date                               $150.23
Ending Balance 07/10/15          $517,350.55                                Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                      FORPERIOD JUNE11,2015              - JULY10.2015

VIP Interest Checking [Redacted) . . c . . 9 0 . . c . . 6 ' - ' 0 ' - - - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount          Resulting Balance        Transaction Type     Description                              Debit Card No.
07/10                      $21.26               $517,356.50        Credit               Interest paid
07110                      -$5.95               $517,350.55        Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2
eranch bank producls and services olfered by Capital One, NA,
Capital One Bank is a lrade name of Capital Ooe, NA                                                                           MEMBER   A
and does not refer lo a separately insured lnsrnuuon,
Member FDIC,© 2015 Capllal One, All rights reserved.                                                                          FDIC 1,,,..,
               CaJ;rital~-
                    7.
                                                                         CHECKING   I   SAVINGS f CDS j IRAS               I     LOANS
                                      Bank




        NINA FISCHMAN                                                                           @      www.ca111taln~t!ha~k.c00t

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ©       1-800-655-BANK (2265)



                                                                                               @       m.cal}ltalonebank.tom


                                                                                               @       Visil your local bram;h



       • New address? Please contact customer seiviC1> to update.


ACCOUNT SUMMARY                                FOR PERIOD MAY13,2015 - JUNE10,2015

VIP Interest Checking                  [Redacted] 9060
Previous Balance 05/12/15                                 $517,320.44          Number of Days in Cycle                                        29
 o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                           $517,320.44
Interest Paid                                                  $20. 55         Average Collected Balance                            $517,320.44
1 Checks/Debits                                                 -$5.75         Interest Earned During this Cycle                         $20.55
Service Charges                                                  $0.00         Interest Paid Year-To-Date                               $128.97
Ending Balance 06/10/15                                   $517,335.24          Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                        FOR PERIOD MAY 13, 2015             - JUNE 10, 2015

VIP Interest Checking                 [Redacted]-=-90-=-6cc0'-------------------------
Date                       Amount           Resulting Balance        Transact/on Type       Description                             Debit Card No.
06/10                       $20.55                $517,340.99        Credit                 Interest paid
06/10                       -$5.75                $517,335.24        Debit                  FED TAX WITHHELD




                                                            Thank you for banking with us.                                           PAGE 1 OF2
Branch bank producls and ser.ilces olfered by Capital One, N.A.,
Capi1al One Sank Is a trade name of Capilal One, N.A.                                                                            MEMBER   G
and does not refer lo a separately insured inslilulion,
Member FDIC,© 2015 Capital One, All rights reserved.                                                                             FDIC     a;,oei
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS       I     LOANS
                 7.
                   Bank




        NINA FISCHMAN                                                                          @        www.capi1alo~eb.a11k.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                  ©        1·800-655,BANK(22G'l



                                                                                               ®        m.cap11.a1~nebaok.com


                                                                                               @)       Vlsil Y"' <oeal braRCh



       • New address? Please contact customer selVice to update.


 ACCOUNT SUMMARY                               FOR PERIOD APRIL 11, 2015 - MAY 12, 2015

VIP Interest Checking [Redacted] 9060
Previous Balance 04/10/15                                 $517,304.11         Number of Days in Cycle                                         32
 O Deposits/Credits                                              $0.00        Minimum Balance This cycle                            $517,304.11
 Interest Paid                                                 $22.68         Average Collected Balance                             $517,304.11
 1 Checks/Debits                                                -$6.35        Interest Earned During this Cycle                          $22.68
 Service Charges                                                 $0.00        Interest Paid Year-To-Date                                $108.42
Ending Balance 05/12/15                                   $517,320.44         Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                        FORPERIODAPRIL11.2015               - MAY12,2015

VIP Interest Checking [Redacted] . : : 9 c : : 0 . : : 6 0 = - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance        Transaction Type      Description                              Debit Card No.
05/12                       $22.68                $517,326.79        Credit                Interest paid
05/12                       ·$6.35                $517,320.44        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank producls and services oUered by Capital One, N.A..
Capital One Bank is a lrade name of Capital One, N.A.                                                                            MEMBER   Gl
and does no1 refer to a separately Insured lnstilulion,
Member FDIC,© 2015 Capital One, AU righls reserved,                                                                              FDIC     1,;.,.,
                 ca;;tal~-
                      7.
                                                                                          CHECKING j SAVINGS j CDS j IRAS                                            I   LOANS
                                          Bank




        NINA FISCHMAN                                                                                                                ®            www.capi1alonebank.cocn

        7D3 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                                                     CD           1•800-65S-BAHK (226S)



                                                                                                                                     ®            m.cap1ta1~nebank.com


                                                                                                                                     @            Vlsllyourlocalbmch



        • New address? Please contacl custorrer service to update.


  IMPORTANT MESSAGES
 Here's a change: We're moving to quarterly statements ii Ihere's no activity on your account each month. Wlafs not changing: You can still see your
~~ccount info online 24f7.



ACCOUNT SUMMARY                                      FOR PERIOD MARCH 12, 2015 - APRIL 10, 2015

VIP Interest Checking [Redacted] 9060
Previous Balance 03/11 /15       $517,288.80                                                             Number of Days in Cycle                                                           30
O Deposits/Credits                      $0.00                                                            Minimum Balance This Cycle                                              $517,288.80
Interest Paid                         $21.26                                                             Average Collected Balance                                               $517,288.80
 1 Checks/Debits                       -$5.95                                                            Interest Earned During this Cycle                                            $21.26
Service Charges                         $0.00                                                            Interest Paid Year-To-Date                                                   $85.74
Ending Balance 04/10/15          $517,304.11                                                             Annual Percentage Yield Earned                                                0.05%


ACCOUNT DETAIL                            FOR PERIOD MARCH 12, 2015                                - APRIL 10, 2015

VIP Interest Checking                      [Redacted] "-90_6_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date -----'Ac:m=o-=u'-'n-'-t_ _,_R-'--'ec:s-=u'-'lt"-in"g'--'B=a=/-=an'--'c=e=----r;:.:r-=a'-'-ns=:a=:c:ct1._,·o'-'n-'T'--'~"'p'-=e_ _=D-=es=:cccr:,ip:.:t._,io"-n'------------=D-'-e"'b~it,~C~a~~2d~N~o~._
04/10              $21.26                     $517,310.06                                Credit                                       Interest paid
04/10               -$5.95                    $517,304.11                                Debit                                        FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                                PAGE 1 OF 2
Branch bank products and se1Vioos offered by Capital One, N.A.,
Capilal One Bank is a trade name of Capital One, N.A.                                                                                                                     MEMBER         1"='l
and does not refer lo a separately Insured Institution,
Member FDIC,© 2015 Capital One, All rights reserved.                                                                                                                      FDIC           ~.,;iiri
                 ca,;;talGt·         7.
                                          Bank
                                                                                          CHECKING               I   SAVINGS            I   CDS         I   IRAS    I     LOANS




         NINA FISCHMAN                                                                                                              @            www.capi1a1a1ebank.cc,m

         703 CARLYLE ST
         WOODMERE NY 115982917                                                                                                      ©            1·800•655-BAHK !2265)



                                                                                                                                    ®            m.cap1ta1tne1Jank.com


                                                                                                                                    @)           Visil 1ou1 loo• b,anch



        • New address? Please contact customer service to update.


  IMPORTANT MESSAGES
  Here's a change: We're moving to quarterly statements ff there's no activity on yoor account each month. Wlafs not changing: You can still see your
 \!cwunt info online 24'7.



 ACCOUNT SUMMARY                                    FOR PERIOD FEBRUARY 12, 2015 - MARCH 11,. 2015

VIP Interest Checking [Redacted) 9060
Previous Balance 02/11/15        $517,274.52                                                            Number of Days In Cycle                                                        28
 O Deposits/Cred~s                      $0,00                                                           Minimum Balance This Cycle                                           $517,274,52
Interest Paid                         $19.84                                                            Average Collected Balance                                            $517,274.52
 1 Checks/Debits                       -$5,56                                                           Interest Earned During this Cycle                                         $19.84
Service Charges                         $0.00                                                           Interest Paid Year-To-Date                                                $64.48
Ending Balance 03/11/15          $517,288.80                                                            Annual Percentage Yield Earned                                             0.05%


ACCOUNT DETAIL                            FOR PERIOD FEBRUARY 12, 2015 - MARCH 11. 2015

VIP Interest Checking [Redacted] 9060
                                                                 ------------------------------
Date                          Amount             Resulting Balance                    Transaction Type                      Description                                      Debit Card No.
03/11                          $19,84                  $517,294.36                    Credit                                Interest paid
03/11                          -$5.56                  $517,288.80                    Debit                                 FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                           PAGE 1 OF2
Branch bank produc1s and seNices offered by Capital One, N.A.,
Capilal One Bank is a trade name or Capital One, N.A.                                                                                                                     MEMBER   @
and does not refer lo a separately inwred instttulion,
Membe1 FDIC,© 2015 Capl!al One, All rights reserved.                                                                                                                      FDIC     LEN<iER
                 Ca~-                                                                     CHECKING j SAVINGS                             I   CDS        I   IRAS    I     LOANS
                   7.
                     Bank




         NINA FISCHMAN                                                                                                              @            www.capilaloneb.ank.ccrn

         703 CARLYLE ST
         WOODMERE NY 115982917                                                                                                      ©            1-BOO·GSS·BAHK (2285)



                                                                                                                                    ®            m.captta1.nebank.tom


                                                                                                                                    @            Vlsll your 100• branch



        • New address? Please contact customer service lo update.


  IMPORTANT MESSAGES
  Here's achange: We're moving to quarterly sta1ements ii there's no activi~' on yoor account each month. VVhafs not changing: You can still see your
   ___________________________________________
 ,,.account info on line 24n.                                                                                                                                                                 /




 ACCOUNT SUMMARY                                     FOR PERIOD JANUARY 14, 2015 - FEBRUARY 11, 2015

VIP Interest Checking [Redacted] 9060
Previous Balance 01/13/15                                         $517,259.72                           Number of Days in Cycle                                                         29
0 Deposits/Credtts                                                       $0.00                          Minimum Balance This Cycle                                            $517,259.72
 Interest Paid                                                         $20.55                           Average Collected Balance                                             $517,259.72
 1 Checks/Debits                                                        -$5.75                          Interest Earned During this Cycle                                          $20.55
 Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                                 $44,64
Ending Balance 02/11/15                                           $517,274.52                           Annual Percentage Yield Earned                                              0.05%


ACCOUNT DETAIL                            FOR PERIOD JANUARY 14, 2015                                - FEBRUARY 11, 2015

VIP Interest Checking_[Redacted] _9.c.06.c..O_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount             Resulting Balance                     Transaction Type                     Description                                      Debit Card No.
02/11                          $20.55                  $517,280.27                     Credit                               Interest paid
02/11                          -$5.75                  $517,274.52                     Debit                                FED TAX WITHHELD




                                                                     Thank you for banking with us.                                                                           PAGE 1 OF 2
Brancil bank producls and ,services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.
and does no1 refer lo a separately insured insrnution,
                                                                                                                                                                          MEMBER   A
                                                                                                                                                                          FDIC ,,,;,.,
Member FDIC,© 2015 Capllal One, All fights reserved,
               Capital~-                                                 CHECKING j SAVINGS      I   CDS j IRAS           I     LOANS
                                 ?.
                                      Sank




        NINA FISCHMAN
                                                                                               @       www.capilaloaebank.cr.rn

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                              ©        l-800·055•D'"K (2285)


                                                                                              ®        nt.ca1>1taltnebank.eom


                                                                                              @        Visit youtloc-,ranth




       • New address? Please contact custo~r seivice to update.


 ACCOUNT SUMMARY                               FOR PERIOD DECEMBER 11, 2014 - JANUARY 13. 2015


VIP Interest Checking [Redacted] 9060
Previous Balance 12/10/14                                 $517,242.38         Number of Days in Cycle                                         34
O Deposits/Credits                                               $0.00        Minimum Balance This Cycle                            $517,242.38
Interest Paid                                                  $24.09         Average Collected Balance                             $517,242.38
1 Checks/Debits                                                 -$6.75        Interest Earned During this Cycle                          $24.09
Service Charges                                                  $0,00        Interest Paid Year-To-Date                                 $24.09
Ending Balance 01/13/15                                   $517,259.72         Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                        FOR PERIOD DECEMBER 11, 2014             - JANUARY 13, 2015

VIP Interest Checking fRedacted] - ' - 9 - ' - 0 6 " - - 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance        Transaction Type     Description                              Debit Card No.
01/13                        $24.09                  $517,266.47     Credit               Interest paid
01/13                        -$6.75                  $517,259.72     Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                            PAGE 1 OF2
Bnmch bank products and services ollered by Capital One. N.A.,
Cap~al One Bank is a lrade name of Capilal One, N.A.                                                                            MEMBER   {=)
and does not refer lo a separalely insured inslitution,
Member FDIC,© 2015 Capllal One, All righls reserved.
                                                                                                                                FDIC c1;;,,,,
                 ca;tal~-                                                         CHECKING    I    SAVINGS   I   CDS    I   IRAS       I     LOANS
                                      7.
                                           Bank




         NINA FISCHMAN                                                                                    @        www.capilaloaebank.com

         703 CARLYLE ST
         WOODMERE NY 115982917                                                                            CD       1·800•G5S•DANK {2285)



                                                                                                         @         m.ca]lltaltnebank.com


                                                                                                         @         Vlsil your local branch



        • New address? Please contact customer service to update.


  IMPORTANT MESSAGES
  We'Ve included a'Mre transfer disclosure for your reading pleasure.



 ACCOUNT SUMMARY                                     FOR PERIOD NOVEMBER 14, 2014 - DECEMBER 10, 2014

VIP Interest Checking                       [Redacted] 9060
Previous Balance 11 /13/14                                         $517,228.61           Number of Days in Cycle                                           27
 0 Deposits/Credijs                                                       $0.00          Minimum Balance This Cycle                              $517,228.61
 Interest Paid                                                          $19.13           Average Collected Balance                               $517,228.61
 1 Checks/Debits                                                         -$5,36          Interest Earned During this Cycle                             $19.13
 Service Charges                                                          $0.00          Interest Paid Year-To-Date                                   $257.85
Ending Balance 12/10/14                                            $517,242.38           Annual Percentage Yield Earned                                0.05%


ACCOUNT DETAIL                             FOR PERIOD NOVEMBER 14, 2014                   - DECEMBER 10, 2014

VIP Interest Checking                      [Redacted] _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                          Amount              Resulting Balance             Transaction Type     Description                                Debit Card No.
12/10                          $19.13                   $517,247.74             Credit               Interest paid
12/10                          -$5.36                   $517,242.38             Debit                FED TAX WITHHELD




                                                                        Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank products and services offered by Caf)'.18I One, N.A.,
Capital One Bank Is a lrade name of Capllal One, N.A.                                                                                        MEMBER   G
and does nol refer lo a separately insured inslitution,
Member FOIC, © 2014 Capital One, All ,ighls reserved,                                                                                        FDIC ~.,;/;.',
               ca,;;tal~-                                               CHECKING   I   SAVINGS f CDS f IRAS              I     LOANS
                                7.
                                     Bank




       NINA FISCHMAN                                                                          @      www,capltaJ01eb.<lnk.com

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                 ®       1-800-G55-BANK (226S)



                                                                                             ®       m.capnaltnenank.corn


                                                                                              @      Vlsil your local branch



       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                              FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13, 2014


VIP Interest Checking [Redacted] 9060
Previous Balance 10/10/14                                $517,211.27         Number of Days in Cycle                                         34
 O Deposits/Credits                                             $0.00        Minimum Balance This Cycle                            $517,211.27
Interest Paid                                                 $24.09         Average Collected Balance                             $517,211.27
 1 Checks/Debits                                               -$6.75        Interest Earned During this Cycle                          $24,09
Service Charges                                                 $0.00        Interest Paid Year-To-Date                                $238.72
Ending Balance 11/13/14                                  $517,228.61         Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                       FOR PERIOD OCTOBER 11, 2014 - NOVEMBER 13. 2014


VIP Interest Checking [Redacted] :c.9-=-0-=-60=------------------------
Date                      Amount           Resulting Balance        Transaction Type      Description                             Debit Card No.
11/13                        $24.09                 $517,235.36     Credit                Interest paid
11 /13                       -$6,75                 $517,228.61     Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, N.A.                                                                          MEMBER   {=)
and does not refer to a separalely inwred institution,
Member FDIC,@ 2014 Capital One, All rights reseived.                                                                           FDIC ~.,;i;.,
               Ca~-                                                  CHECKING    I    SAVINGS   I   CDS   I   IRAS      I    LOANS
                 7.
                  Bank




        NINA FISCHMAN                                                                        @        www.capitaloaebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                ©        1-800-&5S-BAffK {22G5)



                                                                                             ®        m.capltaltnebank.com


                                                                                             @        VlsiLyourlocalbta~ch




       • New address? Please contact customer ser1ico to update.


 ACCOUNT SUMMARY                              FOR PERIOD SEPTEMBER 12, 2014 - OCTOBER 10, 2014


VIP Interest Checking [Redacted] 9060
Previous Balance 09/11 /14       $517,196.47                                Number of Days in Cycle                                       29
 O Deposits/Credits                     $0.00                               Minimum Balance This Cycle                          $517,196.47
 Interest Paid                        $20.55                                Average Collected Balance                           $517,196.47
 1 Checks/Debits                       -$5.75                               Interest Earned During this Cycle                        $20.55
Service Charges                         $0.00                               Interest Paid Year-To-Date                              $214.63
Ending Balance 10/10/14          $517,211.27                                Annual Percentage Yield Earned                            0.05%

ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 12. 2014 • OCTOBER 10. 2014


VIP Interest Checking [Redacted) " " 9 - ' - 0 - = - 6 0 " - - - - - - - - - - - - - - - - - - - - - - - -
Date                      Amount           Resulting Balance       Transaction Type      Description                            Debit Card No.
10/10                       $20.55                  $517,217.02    Credit                Interest paid
10/10                       -$5.75                  $517,211.27    Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank producls and seJVices olfered by Capital One, N.A.,
Capital One Bank is a lrade name of Gapilal One, N.A.                                                                        MEMBER   {=)
and does not refer to a separatelv lnwred institution,
Member FDIC,© 2014 Capi1al One, All righls reserved,
                                                                                                                             FDIC ,.,;.,,
                                                                            CHECKING   I SAVINGS I CDS I IRAS I LOANS




       NINA FISCHMAN                                                                              @      www,capllalouibank.CMI

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                     ©       1-800-GSS-8AHK (2265)



                                                                                                 ®       m.capltalenebaok.com


                                                                                                  @)     Visit yo,, loc~ branch



       • New address? Please e-0ntact customer service to update.


ACCOUNT SUMMARY                               FOR PERIOD AUGUST 13, 2014 - SEPTEMBER 11, 2014


VIP Interest Checking                 [Redacted] 9060
Previous Balance 08/12/14                                 $517,181.17            Number of Days in Cycle                                      30
 o Deposits/Credits                                                 so.oo        Minimum Balance This Cycle                          $517,181.17
Interest Paid                                                  $21.25            Average Collected Balance                           $517,181.17
 1 Checks/Debits                                                -$5.95           Interest Earned During this Cycle                        $21.25
 Service Charges                                                 $0.00           Interest Paid Year-To-Dale                              $194.08
Ending Balance 09/11 /14                                  $517,196.47            Annual Percentage Yield Earned                              0.05%

ACCOUNT DETAIL                       FOR PERIOD AUGUST 13. 2014                • SEPTEMBER 11, 2014


VIP Interest Checking                [Redacted]-'-9-'-06"--'0"--------------------------
Date                      Amount           Resulting Balance            Transaction Type     Description                             Debit Card No.
09/11                      $21.25                $517,202.42            Credit               Interest paid
09/11                      -$5.95                $517,196.47            Debit                FED TAX WITHHELD




                                                            Thank you for banking with us.                                            PAGE 1 OF 2

Branch bank products and services offered by Capital One, N.A..
Capital One Bank is a trade name of Capital One, N.A.                                                                             MEMBER   A
and does not refer to a separately insured institution,
Memller FDIC,© 2014 Capital One, All rights reserved.                                                                             FDIC     i.,.iti
               ca,;;,a,6¼,-      7.
                                                                     CHECKING [ SAVINGS        I   CDS   I   IRAS [ LOANS
                                     Bank




        NINA FISCHMAN                                                                        @       www.ca~ilaloaebank.com

        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                             CD      1-800-655-BANK (2265)



                                                                                            @        m.ca111ta1tnebanK,tom


                                                                                            @)       Visit your loci branch




       • New address? Please conlacl customer service lo update.


 ACCOUNT SUMMARY                               FOR PERIOD JULY 12, 2014 - AUGUST 12, 2014

VIP Interest Checking [Redacted] 9060
Previous Balance 07/11/14        $517,164.85                                Number of Days in Cycle                                        32
o Deposits/Credits                      $0.00                               Minimum Balance This Cycle                           $517,164.85
Interest Paid                         $22.67                                Average Collected Balance                            $517,164.85
1 Checks/Debits                        -$6.35                               Interest Earned During this Cycle                         $22,67
Service Charges                         so. oo                              Interest Paid Year-To-Date                               $172.83
Ending Balance 08/12/14          $517,181.17                                Annual Percentage Yield Earned                             0.05%


ACCOUNT DETAIL                       FOR PERIOD JULY 12, 2014 - AUGUST 12. 2014

VIP Interest Checking rRedacted] _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount            Resulting Balance      Transaction Type     Description                              Debit Card No.
08/12                      $22.67                 $517,187.52      Credit               Interest paid
08112                      -$6.35                 $517,181.17      Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                         PAGE 1 OF 2
Branch bank products and ser,iices oUered by Capital One, N.A.,
Caphal One Bank is a trade name of Cap\lal One, N.A.                                                                          MEMBER   A
and does not refer 10 Q separately Insured inslitulion,
Member FDIC,© 2014 Capital One, AH righls reserved.                                                                           FDIC     LEND<A
               ca,;;,a,c¾-      7.
                                                                     CHECKING    I    SAVINGS   I   CDS   I   IRAS       I     LOANS
                                  Sank




       NINA FISCHMAN                                                                         @        www.capi1aloaebank.cun

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                             ©        1-800-655-EANK (22651



                                                                                            @         m.ca]lMa1tnebank.com


                                                                                            @         Visit your foe• branch




       • New address? Please contact customer service to update.


 ACCOUNT SUMMARY                             FOR PERIOD JUNE 12, 2014 - JULY 11, 2014

VIP Interest Checking [Redacted] 9060
Previous Balance 06/11 /14       $517,149.55                                Number of Days in Cycle                                         30
O Deposits/Credits                      $0.00                               Minimum Balance This cycle                            $517,149.55
Interest Paid                         $21.25                                Average Collected Balance                             $517, 149,55
1 Checks/Debits                        -$5,95                               Interest Earned During this Cycle                           $21.25
Service Charges                         $0,00                               Interest Paid Year-To-Date                                $150.16
Ending Balance 07/11 /14         $517,164.85                                Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                       FOR PERIOD JUNE 12, 2014          - JULY 11. 2014

VIP Interest Checking [Redacted) _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Balance       Transaction Type      Description                              Debit Card No.
07/11                      $21.25               $517,170.80        Credit                Interest paid
07/11                      -$5,95               $517,164.85        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                          PAGE 1 OF 2
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a trade name or Capital One, N.A.                                                                          MEMBER   @
and does not rererto a separately Insured insttluUon,
Member FDIC,© 2014 Capital One, All rlghls rese1ved.                                                                           FDIC     LENO<i
               Ca~-                                                  CHECKING / SAVINGS / CDS / IRAS                    I     LOANS
                 7.
                  Bank




       NINA FISCHMAN
                                                                                             @      www.capilalonebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                            ©       1-800-655-DANK 12265)



                                                                                            ®       m.capltalonebaok,com


                                                                                             @      Visit your local branch



       • New address? Please contact customer selVice to update.


ACCOUNT SUMMARY                               FOR PERIOD MAY 13, 2014 - JUNE 11, 2014

VIP Interest Checking [Redacted] 9060
Previous Balance 05/12/14        $517,134.25                                Number of Days in Cycle                                         30
o Deposits/Credits                      SO.DO                               Minimum Balance This Cycle                            $517,134.25
 Interest Paid                        $21.25                                Average Collected Balance                             $517,134.25
1 Checks/Debits                        -$5.95                               Interest Earned During this Cycle                          $21.25
 Service Charges                        $0.00                               Interest Paid Year-To-Date                                $128.91
Ending Balance 06/11/14          $517,149.55                                Annual Percentage Yield Earned                              0.05%


ACCOUNT DETAIL                       FOR PERIOD MAY 13. 2014          - JUNE 11, 2014

VIP Interest Checking                 fRedacted]-=-9-=-06"-0'-------------------------
Date                      Amount            Resulting Balance      Transaction Type     Description                              Debit Card No.
06/11                      $21.25                $517,155.50       Credit               Interest paid
06111                      -$5.95                $517,149.55       Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                          PAGE 1 OF 2
Branch bank products and services ollered by Capital One, N.A.,
Capilal One Bank Is a trade name of Capila\ One, N.A.
and does nol refer lo e separalely insured inslilulion,
                                                                                                                              MEMBER   A
                                                                                                                              FDIC ,.;.oo·,
Member FDIC,© 2014 Capilal One, All righls reserved.
              ca,;;tal~-
                   7.
                                                                        CHECKING   I   SAVINGS   I   CDS    I   IRAS         I     LOANS
                                    Bank




       NINA FISCHMAN                                                                          @        www.capllaJonebank.com

       703 CARLYLE ST
       WOODMERE NY 115982917
                                                                                              ©        1-800-655-DANK (2265)



                                                                                             @         m.capitalonetlank.tom


                                                                                             @)        Vis.ii your local bra~cll



      • New address? Please contact customer sel'lice to update.


ACCOUNT SUMMARY                              FOR PERIOD APRIL 11, 2014 - MAY 12, 2014

VIP Interest Checking                [Redacted] 9060
Previous Balance 04/10/14                                $517,117.93         Number of Days in Cycle                                             32
o Deposits/Credits                                              $0.00        Minimum Balance This Cycle                                $517,117.93
Interest Paid                                                 $22.67         Average Collected Balance                                 $517,117.93
 1 Checks/Debits                                               -$6.35        Interest Earned During this Cycle                              $22.67
Service Charges                                                 $0.00        Interest Paid Year-To-Date                                    $107.66
Ending Balance 05/12/14                                  $517,134.25         Annual Percentage Yield Earned                                  0.05%


ACCOUNT DETAIL                      FOR PERIOD APRIL 11, 2014              MAY 12, 2014

VIP Interest Checking               [Redacted]-=9-=-0.:::.60=------------------------
Date                     Amount           Resulting Balance         Transaction Type      Description                                 Debit Card No.
05/12                     $22.67                $517,140.60         Credit                Interest paid
05/12                     -$6.35               $517,134.25          Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                              PAGE 1 OF 2

Branch bank products and services offered by Capital One, NA,
Capital One Bank Is a lrade name of Gapilal One, NA
and does not refer lo a sepatalely lnsured Institution,
                                                                                                                                   MEMBER   G
                                                                                                                                   FDIC ,.,.1;e,
Member FDIC,© 2014 Capital One, Al! rights reserved,
               ca,;;,a,c¾·       7.
                                                                     CHECKING [ SAVINGS        I   CDS    I   IRAS        I     LOANS
                                     Bank




                                                                                             @
                                                                                             w
                                                                                                     www.capilaloRebank.com
       NINA FISCHMAN
       703 CARLYLE ST
                                                                                                     1-800-GSS-llANK {2265)
       WOODMERE NY 115982917

                                                                                            ®        m.cap1ta1enebank.com


                                                                                            @)       Vlsil your local bran eh




       • New address? Please contact customer service to update.


ACCOUNT SUMMARY                                FOR PERIOD MARCH 13, 2014 • APRIL 10, 2014


VIP Interest Checking [Redacted] 9060
Previous Balance 03/12/14        $517,103.14                                Number of Days in Cycle                                          29
O Deposits/Credits                      $0.00                               Minimum Balance This Cycle                             $517,103.14
Interest Paid                         $20.54                                Average Collected Balance                              $517,103.14
 1 Checks/Debits                       -$5.75                               Interest Earned During this Cycle                           $20.54
Service Charges                         $0.00                               Interest Paid Year-To-Date                                  $84.99
Ending Balance 04/10/14          $517,117.93                                Annual Percentage Yield Earned                               0.05%

ACCOUNT DETAIL                       FOR PERIOD MARCH 13, 2014           - APRIL 10. 2014

VIP Interest Checking [Redacted] = - 9 - = - 0 - = - 6 0 = - - - - - - - - - - - - - - - - - - - - - - - - -
Date                       Amount           Resulting Balance      Transaction Type     Description                               Debit Card No.
04/10                        $20.54                  $517,123.68   Credit               Interest paid
04/10                        -$5.75                  $517,117.93   Debit                FED TAX WITHHELD




                                                           Thank you for banking with us.                                           PAGE 1 OF 2

Branch bank producls and seNices offered by Capital One, N.A..
Capital One Sank is a trade name of Capilal One, N.A.                                                                           MEMBER   A
and does not refer to a separale1y Insured lnsti!ulion,
Member FDIC,© 2014 Capital One, AU rights rese,ved.                                                                             FDIC     ,~i.i
               Capitalatfu-                                               CHECKING   I   SAVINGS   I   CDS    I   IRAS       I     LOANS
                                 7.
                                     Bank




        NINA FISCHMAN                                                                           ®        www.capilaloaeMnk.com

        703 CARLYLE ST
        WOODMERE NY 115982917                                                                   ©        1-800-GSS-DANK (2265)



                                                                                                ®        m.capHalonebank.com


                                                                                                @        Visil your focal brnnch



       • New address? Please contact custol1\€r service to update.


 ACCOUNT SUMMARY                               FOR PERIOD FEBRUARY 13, 2014 - MARCH 12, 2014


VIP Interest Checking                  (Redacted) 9060
Previous Balance 02/12/14                                  $517,088.86         Number of Days in Cycle                                          28
 o Deposits/Credits                                               $0.00        Minimum Balance This Cycle                             $517,088.86
Interest Paid                                                   $19.83         Average Collected Balance                              $517,088.86
 1 Checks/Debits                                                 -$5.55        Interest Earned During this Cycle                           $19.83
Service Charges                                                   $0.00        Interest Paid Year-To-Date                                  $64.45
Ending Balance 03/12/14                                    $517,103.14         Annual Percentage Yield Earned                               0.05%

ACCOUNT DETAIL                        FOR PERIOD FEBRUARY 13, 2014 - MARCH 12, 2014


VIP Interest Checking                 [Redacted)-=-9-=-06"--0=-------------------------
Date                       Amount           Resulting Balance         Transaction Type      Description                               Debit Card No,
03/12                        $19.83                  $517,108.69      Credit                Interest paid
03/12                        -$5.55                  $517,103.14      Debit                 FED TAX WITHHELD




                                                             Thank you for banking with us.                                            PAGE 1 OF 2
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a 1rade name of Capital One, N.A.                                                                              MEMBER   G
and does not refer 10 a separa!ely lnsured Institution,
Member FDIC,© 2014 Capital One, Al! 1ighls reserved.                                                                               FDIC     ~&i/i<I
                                                                         CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS




       NINA FISCHMAN
                                                                                          @       www.cap,talonebank.com
                                                                                                  Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                              @       1-800-655-BANK (2265)


                                                                                          @       m. capita Ion ebank .com


                                                                                          ~
                                                                                           l@'i ,.____     _ ___,
                                                                                                 Visit your local branch


       • New address? Please e-0rtact customer seivioe to update.


ACCOUNT SUMMARY                               FOR PERIOD JANUARY 14, 2014 · FEBRUARY 12. 2014

VIP Interest Checking [Redacted] 9060
Previous Balance 01/13/14                                 $517,073.56         Number of Days In Cycle                                   30
 O Deposits/Credits                                              $0.00        Minimum Balance This Cycle                      $517,073.56
Interest Paid                                                  $21.25         Average Collected Balance                       $517,073.56
1 Checks/Debits                                                 -$5.95        Interest Earned During this Cycle                    $21.25
Service Charges                                                  $0.00        Interest Paid Year-To-Date                           $44,62
Ending Balance 02112/14                                   $517,088.86         Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                       FOR PERIOD JANUARY 14, 2014             • FEBRUARY 12, 2014

VIP Interest Checking [Redacted] 9060
                                                         ----------------------------
Date
       - - - - -Amount
                 - - - -Resulting
                        - - ~ Balance
                                  - - - - -Transaction
                                            ---~       Type
                                                        ~ - -Description
                                                               -~---------    Debit Card No.
                                                                                -----
02/ 12           $21.25       $517,094.81  Credit            Interest paid
02112            -$5.95       $517,088.86  Debit             FED TAX WITHHELD




                                                            Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and seNices offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                        MEMRER   G
and does not refer to .:i separately insured institution.
Member FDIC,© 2014 Capilal One, All fights reserved,                                                                       FDIC     tilii.~
               Ca~·                                                        CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                       Bank




        NINA FISCHMAN                                                                        @      1W1W.cap,talone bank.com
                                                                                                    Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                @      1-800-655-BANK (2265)


                                                                                             @      m.capitalonebank.com




       • New address? Please coo:act customer service to update.
                                                                                             ~--------
                                                                                             (@'-   Visit your local branch




ACCOUNT SUMMARY                                 FOR PERIOD DECEMBER 12. 2013 - JANUARY 13, 2014


VIP Interest checking [Redacted] 9060
Previous Balance 12/11/13                                   $517,056.73         Number of Days in Cycle                                   33
O Deposits/Credits                                                 $0.00        Minimum Balance This Cycle                      $517,056.73
Interest Paid                                                    $23.37         Average Collected Balance                       $517,056.73
1 Checks/Debits                                                   -$6.54        Interest Earned During this Cycle                    $23.37
Service Charges                                                    $0.00        Interest Paid Year-To-Date                           $23.37
Ending Balance 01/13/14                                     $517,073.56         Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                         FOR PERIOD DECEMBER 12. 2013              • JANUARY 13. 2014

VIP Interest Checking (Redacted) 9060
                                                            ----------------------------
Date                       Amount            Resulting Balance         Transaction Type      Description                        Debit Card No.
01/13                         $23.37                   $517,080.10     Credit                Interest paid
01/13                         -$6.54                   $517,073.56     Debit                 FED TAX WITHHELD




                                                             Thank you for banking with us.                                      PAGE10F2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is e lrade name of Capital One, NA                                                                               @
                                                                                                                             MEMBER
and does not refer to a separalet-,i lnsored lnstilulion.
Member FDIC, © 2014 Capital One, All rights reserved.                                                                        FDIC r,,;a.,
               Ca~-                                                      CHECKING    I   SAVINGS    I    CDS    I   IRAS   I   LOANS

                                      Sank




        NINA FISCHMAN
                                                                                            @        www.cap1talonebank.com
                                                                                                        Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                               @        1-800-655-BANK (2265)


                                                                                            @        m.capitalonebank.com


                                                                                            ~        Visit your local branch
                                                                                            ~~--~
       • New address? Please corlact custorrer servioe 10 update.


 ACCOUNT SUMMARY                               FOR PERIOD NOVEMBER 14, 2013 - DECEMBER 11, 2013

VIP Interest Checking                  [Redacted] 9060
Previous Balance 11/13/13                                 $517,042.45          Number of Days in Cycle                                          28
ODeposits/Credits                                                $0.00         Minimum Balance This Cycle                         $517,042.45
Interest Paid                                                  $19.83          Average Collected Balance                          $517,042.45
1 Checks/Debits                                                 -$5.55         Interest Earned During this Cycle                       $19.83
Service Charges                                                  $0.00         Interest Paid Year-To-Date                             $257.74
Ending Balance 12/11/13                                   $517,056.73          Annual Percentage Yield Earned                           0.05%

ACCOUNT DETAIL                        FOR PERIOD NOVEMBER 14, 2013              - DECEMBER 11, 2013

VIP Interest Checking                  [Redacted] _90_6_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount            Resulting Balance       Transaction Typ_e __D_e_sc_ri~·p_ti_on_ _ _ _ _ _ _D_e_b_i_tC_a_r_d_N_o_.
12/11                       $19.83                 $517,062.28       Credit              Interest paid
12/11                       -$5.55                 $517,056.73       Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.                                         PAGE 1 OF 2
Branch bank products and services ofle1ed by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, N.A                                                                           MEMBER   @
and does no! refer to a separalely insured institution.
Member FDIC,© 2013 Capi1al One, All rights reserved.                                                                           FDIC     wi!ti
               Ca~-
                 Bank




        NINA FISCHMAN
                                                                                                     @        www.cap1talonebank.com
                                                                                                              Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                        @        1-800-655-BANK (2265)


                                                                                                     @        m.capitalonebank.com


                                                                                                     /'.i@r ,.___
                                                                                                     ~                 __
                                                                                                             Visit your local branch       __,,
       • New address? Please cortact customer service to update.


 ACCOUNT SUMMARY                               FOR PERIOD OCTOBER 11, 2013 • NOVEMBER 13, 2013


 VIP Interest Checking [Redacted] 9060
Previous Balance 10/10/13                                 $517,025.11                   Number of Days in Cycle                                  34
 O Deposits/Credits                                              $0.00                  Minimum Balance This Cycle                     $517,025.11
Interest Paid                                                  $24.08                   Average Collected Balance                      $517,025.11
 1 Checks/Debits                                                -$6.74                  Interest Earned During this Cycle                   $24.08
Service Charges                                                  $0.00                  Interest Paid Year-To-Date                         $237.91
Ending Balance 11/13113                                   $517,042.45                   Annual Percentage Yield Earned                       0.05%

 ACCOUNT DETAIL                       FOR PERIOD OCTOBER 11, 2013 - NOVEMBER 13, 2013

 VIP Interest Checking [Redacted] 9060
                                                          ----------------------------
                           un----t_-------'R-'-es'--'u----lt'--'ing Balance ___ _ Transaction Type
---'D__a_te_~ ____A----m~o~__                                                                        Description                       Debit Card No.
  11113               $24.08                              $517,049.19             Credit             Interest paid
  11113                •$6,74                             $517,042.45             Debit              FED TAX WITHHELD




                                                           Thank you for banking with us.                                               PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                MEMAER @
and does not refer to a separalely Insured lnslilution.
Member FDIC,© 2013 Capital One, All rlghls reserved.                                                                               FDIC w/11,,
               Ca~-                                                      CHECKING   I   SAVINGS ( CDS ( IRAS         I   LOANS
                                     Bank




       NINA FISCHMAN                                                                       ®      www.cap1talone bank.com
                                                                                                  Go green with online statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                               @      1-800-655-BANK (2265)


                                                                                           @      m.capitalonebank.com


                                                                                           ft@r   Visit your local branch
                                                                                           ~'-------'

       • New address? Please corlact customer service to update.


ACCOUNT SUMMARY                               FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 10, 2013


VIP Interest Checking [Redacted] 9060
Previous Balance 09/12113                                 $517,010.83         Number of Days in Cycle                                 28
O Deposits/Credits                                               $0.00        Minimum Balance This Cycle                    $517,010.83
Interest Paid                                                  $19.83         Average Collected Balance                     $517,010.83
1 Checks/Debits                                                 -$5.55        Interest Earned During this Cycle                  $19.83
Service Charges                                                  $0.00        Interest Paid Year-To-Date                        $213.83
Ending Balance 10/10113                                   $517,025.11         Annual Percentage Yield Earned                      0.05%

ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 13, 2013 - OCTOBER 10. 2013

VIP Interest Checking [Redacted] 9060
                                                          ----------------------------
Date                       Amount           Resulting Balance        Transaction Type      Description                      Debit Card No.
10/10                        $19.83                  $517,030.66     Credit                Interest paid
10/10                        -$5.55                  $517,025.11     Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and services offered by Capnal One, N.A.,
Capllal One Bank is a lrade name of Caphal One, NA                                                                       MEMBER   @
and does nol refer to a separalety insured inatilution,
Member FDIC,© 2013 Capilal Ona, All 1i9hls reserved.                                                                     FDIC     r.w1;1,,
              Ca~·                                                       CHECKING         I   SAVINGS       I    CDS    I   IRAS   I   LOANS
                                7
                                    Banlc




       NINA FISCHMAN
                                                                                                   @         www.cap1talonebank.com
                                                                                                                Go green with onltne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                       @         1-800-655-BANK (2265)


                                                                                                   (@        m. capita loneban k.com


                                                                                                   tr@r
                                                                                                   ~------~  Visit your local branch


       • New address? Please con:act customer service to update.


ACCOUNT SUMMARY                              FOR PERIOD AUGUST 13, 2013 • SEPTEMBER 12, 2013


VIP Interest Checking                [Redacted] 9060
Previous Balance 08/12/13                                $516,995.02                Number of Days in Cycle                                          31
O Deposits/Credits                                              $0.00               Minimum Balance This Cycle                             $516,995.02
Interest Paid                                                 $21. 96               Average Collected Balance                              $516,995.02
1 Checks/Debits                                                -$6.15               Interest Earned During this Cycle                           $21.96
Service Charges                                                 $0.00               Interest Paid Year-To-Date                                 $194.00
Ending Balance 09/12/13                                  $517,010.83                Annual Percentage Yield Earned                               0.05%

ACCOUNT DETAIL                      FOR PERIOD AUGUST 13, 2013                  · SEPTEMBER 12, 2013

VIP Interest Checking                [Redacted] _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                      Amount           Resulting Ba/_an_c_e_ _7:_rac...n_s"'a'-ct'-io_n_'r...,y"'___
                                                                                                     pe D_e_sc_rl~p_tio_n--,--_ _ _ _ _ _D_e_b_lt_C_a_r_d_N_o_.
09/12                       $21.96               $517,016.98      Credit                                Interest paid
09/12                       -$6.15               $517,010.83      Debit                                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                                    PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capita\ One, NA                                                                                    MEMBER    G
and does nol refer lo a separately Insured insUtutlon,
Member FDIC,~ 2013 Capilal One, All rights reooived,                                                                                   FDIC       LW~,
              Ca~-                                                     CHECKING   I   SAVINGS     I   CDS   I   IRAS   I   LOANS
                                   Bank




       NINA FISCHMAN                                                                    @         www.capitalonebank.com
                                                                                                  Go green with on/me statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                            @         1-800-655-BANK (2265)


                                                                                        @)        m. ca pita lonebank .com




      • New address? Please cortact customer seivioe to update.
                                                                                        ~-------
                                                                                         ft@:i\   Visit your local branch




ACCOUNT SUMMARY                             FOR PERIOD JULY 12, 2013 - AUGUST 12, 2013


VIP Interest Checking [Redacted] 9060
Previous Balance 07/11/13                               $516,978.70          Number of Days in Cycle                                    32
 o Deposits/Credits                                            $0.00         Minimum Balance This Cycle                       $516,978.70
 Interest Paid                                               $22.66          Average Collected Balance                        $516,978.70
 1 Checks/Debits                                              -$6.34         Interest Earned During this Cycle                     $22.66
 Service Charges                                               $0.00         interest Paid Year-To-Date                           $172.04
Ending Balance 08/12/13                                 $516,995.02          Annual Percentage Yield Earned                         0.05%

ACCOUNT DETAIL                     FOR PERIOD JULY 12, 2013             - AUGUST 12, 2013

\fll'_lntl!rest Chec~ing [Redacted] --9__
                                       06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                     Amount           Resulting Balance        Transaction Type      Description                         Debit Card No.
08/12                      $22.66                 $517,001.36      Credit                Interest paid
08/12                      -$6.34                 $516,995.02      Debit                 FED TAX WITHHELD




                                                          Thank you for banking with us.                                       PAGE10F2
Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a trade name of CapHal One, N.A.                                                                       MEMBER   G
and does not refer lo a separately insured institution,
Member FDIC,© 2013 Capital One, All 1ighls reserved,                                                                       FDIC     WIJ.ii
              Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                    Bank




       NINA FISCHMAN
                                                                                         @       www.cap1talonebank.com
                                                                                                 Go green with on/ine statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                             00      1-800-655-BANK (2265)


                                                                                         @       m.capitalonebank.com


                                                                                          ~      Visit your local branch
                                                                                          ~------___,,
       • New address? Please cortact customer servioe to update.


 ACCOUNT SUMMARY                             FOR PERIOD JUNE 13, 2013 - JULY 11 , 2013

VIP Interest Checking [Redacted] 9060
Previous Balance 06/12/13                                $516,963.91         Number of Days in Cycle                                    29
o Deposits/Credits                                              $0.00        Minimum Balance This Cycle                       $516,963.91
Interest Paid                                                 $20.54         Average Collected Balance                        $516,963.91
1 Checks/Debits                                                -$5.75        Interest Earned During this Cycle                     $20.54
Service Charges                                                 $0.00        Interest Paid Year-To-Date                           $149.38
Ending Balance 07/11113                                  $516,978.70         Annual Percentage Yield Earned                         0.05%

ACCOUNT DETAIL                      FOR PERIOD JUNE13,2013               - JULY11,2013

VIP Interest Checking [Redacted] 9060
                                                        --------~-------------------
Date                      Amount           Resulting Balance        Transaction Type      Description                        Debit Card No.
07/11                      $20.54                $516,984.45        Credit                Interest paid
07/11                      -$5.75                $516,978.70        Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                     PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                       MEMBER   @
and does not refer to a separately insured inslilutfon,
Member FDIC,© 2013 Capilal One, All tights reserved.                                                                      FDIC     l~-
               Ca~-                                                      CHECKING   J   SAVINGS   J    CDS    J   IRAS   J   LOANS

                                     Bank




        NINA FISCHMAN                                                                       @      www.cap1talonebank.com
                                                                                                   Go green with online statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                               00        1-800-655-BANK (2265)


                                                                                            (@        m. capita lonebank .com


                                                                                            /@\ Visit your local branch
                                                                                            ~----__.../
       • New address? Please cortact customer seivice to update.


ACCOUNT SUMMARY                                FOR PERIOD MAY 11, 2013 • JUNE 12, 2013


VIP Interest Checking                  [Redacted] 9060
Previous Balance 05/10/13                                 $516,947.08          Number of Days In Cycle                                     33
 o Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $516,947.08
Interest Paid                                                  $23.37          Average Collected Balance                         $516,947.08
 1 Checks/Debits                                                -$6.54         Interest Earned During this Cycle                      $23.37
Service Charges                                                  $0.00         Interest Paid Year-To-Dale                            $128.84
Ending Balance 06/12/13                                   $516,963.91          Annual Percentage Yield Earned                          0.05%


ACCOUNT DETAIL                        FOR PERIOD MAY 11. 2013             • JUNE 12, 2013

VIP Interest Checking                 [Redacted] .::.9.::.06::..0c.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                       Amount           Resulting Balance        Transaction Type       Description                         Debit Card No.
06/12                       $23.37                $516,970.45        Credit                 Interest paid
06/12                       -$6.54                $516,963.91        Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank products and seJVices offered by Capital One, N.A.,
Capital One Bank is a trade name of CapHal One, N.A.                                                                         MEMBER   G
and does nol refer to a separately Insured inslltutk>n.
Member FDIC,© 2013 Capllal One, All rights reserved,                                                                         FDIC     t..'11.,
              Ca~-                                                  CHECKING    I    SAVINGS   I   CDS   I   IRAS   I   LOANS
                                   Bank




       NINA FISCHMAN
                                                                                       @       www.cap1talonebank.cotn
                                                                                               Go green with onl,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                           @       1-800-555-BANK (2265)


                                                                                       @       m.capitalonebanK.com


                                                                                       f[@J\
                                                                                       ~~--~
                                                                                             Visit your local branch


      • New address? Please cortact customer se,vice to update.


ACCOUNT SUMMARY                             FOR PERIOD APRIL 11, 2013 - MAY 10, 2013


VIP Interest Checking [Redacted] 9060
Previous Balance 04/10/13        $516,931.79                               Number of Days in Cycle                                   30
 o Deposits/Credits                     $0.00                              Minimum Balance This Cycle                      $516,931.79
Interest Paid                         $21.24                               Average Collected Balance                       $516,931.79
1 Checks/Debits                        -$5.95                              Interest Earned During this Cycle                    $21.24
Service Charges                         $0 .00                             Interest Paid Year-To-Date                          $105.47
Ending Balance 05/10/13          $516,947.08                               Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                     FOR PERIOD APRIL 11, 2013          - MAY 10, 2013

VIP Interest Checking [Redacted] _90_6c..0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date  Amount  Resulting Balance                                   Transaction Type      Description                        Debit Card No.
-------------
05/10  $21.24       $516,953.03                                   Credit                Interest paid
05/10                       -$5.95                $516,947.08     Debit                 FED TAX V\/ITHHELD




                                                          Thank you for banking with us.                                    PAGE 1 OF 2
Branch bank producls and seivices offe1ed by Capital One, NA,
Capilal One Bank is a lrade name of Cap"al One, NA                                                                      MEMBER   f'=)
and does nol refer lo a separalely inoored institution,
Member FDIC, If> 2013 Capllal One, All 1l9hls reserved,                                                                 FDIC     i'.e,"/i<,I
               Ca~-                                                       CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank




        NINA FISCHMAN
                                                                                           @        www.cap,talonebank.com
                                                                                                    Go green with on/me statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                              @        1-800-655-BANK (2265)




       • New address? Please cortact customer seivice to update.
                                                                                           ®
                                                                                           f@\
                                                                                           ~       _______
                                                                                                    m. capitalonebank.com


                                                                                                    Visit your local branch           ___,




 ACCOUNT SUMMARY                               FOR PERIOD MARCH 13. 2013 - APRIL 10, 2013


VIP Interest Checking [Redacted) 9060
Previous Balance 03/12/13                                 $516,917.00           Number of Days in Cycle                                   29
O Deposits/Credits                                               $0.00          Minimum Balance This Cycle                      $516,917.00
Interest Paid                                                  $20.54           Average Collected Balance                       $516,917.00
1 Checks/Debits                                                 -$5. 75         Interest Earned During this Cycle                    $20.54
Service Charges                                                  $0.00          Interest Paid Year-To-Date                           $84.23
Ending Balance 04/10/13                                   $516,931.79           Annual Percentage Yield Earned                        0.05%

ACCOUNT DETAIL                        FOR PERIOD MARCH 13. 2013              - APRIL 10. 2013

VIP Interest Checking [Redacted) 9060
                                                          ----------------------------
Date          ....... _A_11!()l)nt ___ Resultin~alance                Transaction Ty,x,_    Description                        Debit Card No.
04/10                        $20.54                  $516,937.54      Credit                Interest paid
04/10                        -$5.75                  $516,931.79      Debit                 FED TAX WITHHELD




                                                           Thank you for banking with us.                                        PAGE 1 OF 2
Branch bank products and services offered by CapHal one, N.A.,
Capila1 One Bank is a trade name of Capital One, NA                                                                         MEMRF.R    (=)
and does nol refer lo a separately Insured inslitulton,
Member FDIC,© 2013 Capltal One, All 1lgtlls reserved.                                                                       FDIC       Wii.~
                Ca~-                                                                   CHECKING f SAVINGS f CDS f IRAS f LOANS

                                        Bank




        NINA FISCHMAN
                                                                                                                        @            www.cap,talonebank.com
                                                                                                                                     Go green with on/ine statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                           @            1-800-655-BANK (2265)


                                                                                                                        @            m. capita Ion eban k.com


                                                                                                                        /'.@\
       • New address? Please cortact customer seNice to update.
                                                                                                                        ~     ----   Visit your local branch




 IMPORTANT MESSAGES
 There's achange to Ue way !ems pos! to yo,r account-starting 2122113. For nore informabon, visit capilalone.com/CredrtsandDebila.



ACCOUNT SUMMARY                                    FOR PERIOD FEBRUARY 13, 2013 - MARCH 12, 2013

VIP Interest Checking                     [Redacted] 9060
Previous Balance 02/12/13                                       $516,902.72                          Number of Days in Cycle                                               28
 0 Deposits/Credits                                                    $0.00                         Minimum Balance This Cycle                                  $516,902.72
Interest Paid                                                        $19.83                          Average Collected Balance                                   $516,902.72
 1 Checks/Debits                                                      -$5,55                         Interest Earned During this Cycle                                $19.83
Service Charges                                                        $0 .00                        Interest Paid Year-To-Date                                       $63.69
Ending Balance 03/12113                                         $516,917.00                          Annual Percentage Yield Earned                                    0.05%


ACCOUNT DETAIL                           FOR PERIOD FEBRUARY 13, 2013 - MARCH 12, 2013

VIP Interest Checking [Redacted] 9060
                                                               ----------------------------
Date                        Amount              Resulting Balance                   Transaction Type                    Description                             Debit Cara No.
03/12                          $19.83                     $516,922.55               Credit                              Interest paid
03/12                          -$5.55                     $516,917.00               Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                 PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank tS a trade name of Capital One, NA                                                                                                         MEMBER   @
and does not refer lo a separately insured institution,
Member FDIC,© 2013 Capital One, AH rights re$6rved.                                                                                                         FDIC     ~I
                Ca~-                                                                  CHECKING              I   SAVINGS             I   CDS   I   IRAS   I   LOANS

                                        Bank




       NINA FISCHMAN
                                                                                                                       @            www.capitalonebank.com
                                                                                                                                    Go green with onf,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                           @            1-800-655-BANK (2265)


                                                                                                                       @            m. capitalonebank.com


                                                                                                                       l'r@r        Visit your local branch
                                                                                                                       ~---------'
       • New address? Please cortact customer seivice to update.


 IMPORTANT MESSAGES
([here's achange to the way «ems r,ost lo your aooount,slarting 2122113. For nore informato~ ,isn capitalone.com/CrednsandDebits.



ACCOUNT SUMMARY                                   FOR PERIOD JANUARY 12, 2013 · FEBRUARY 12, 2013


VIP Interest Checking (Redacted] 9060
Previous Balance 01/11/13                                       $516,886.40                         Number of Days in Cycle                                                32
 0 Deposits/Credits                                                    $0.00                        Minimum Balance This Cycle                                   $516,886.40
Interest Paid                                                        $22.66                         Average Collected Balance                                    $516,886.40
 1 Checks/Debits                                                      -$6.34                        Interest Earned During this Cycle                                 $22.66
Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                        $43.86
Ending Balance 02/12113                                         $516,902.72                         Annual Percentage Yield Earned                                     0.05%

ACCOUNT DETAIL                          FOR PERIOD JANUARY 12, 2013                              - FEBRUARY 12, 2013

VIP Interest Checking [Redacted] 9060
                                                              ----------------------------
Date                        Amount             Resulting Balance                   Transaction Type                    Description                              Debit Card No.
02112                          $22.66                    $516,909.06               Credit                              Interest paid
02112                          -$6.34                    $516,902.72               Debit                               FED TAX WITHHELD




                                                                  Thank you for banking with us.                                                                 PAGE10F2
Branch bank products and services offe1ed by Capital One, N.A.,
Caplfal One Bank is a trade name of Capital One, NA                                                                                                          MEMBER   @
and does not refer lo a separately Insured institution.
Member FDIC,© 2013 Capl!al One, All righls reserved.                                                                                                         FDIC     W~,
                  Ca~-                                                                 CHECKING              I   SAVINGS            I   CDS      I   IRAS   I   LOANS
                                        Bank




           NINA FISCHMAN                                                                                               @             www.cap,talonebank.com
                                                                                                                                     Go green with online statements
           703 CARLYLE ST
           WOODMERE NY 115982917                                                                                       @             1-800-655-BANK (2265)


                                                                                                                       @)            rn.capitalonebank.com


                                                                                                                       1t@r         Visit your local branch
                                                                                                                       ~'--------
           • New address? Please cor1act customer service to update.


  IMPORTANT MESSAGES
 Too many paper pil~? Simplify with convenient and secure onKne statements. Log in at CapitalOne.comand click the leaf icon ned to your account to
,:nroll.


ACCOUNT SUMMARY                                   FOR PERIOD DECEMBER 13, 2012 - JANUARY 11, 2013

VIP Interest Checking (Redacted] 9060
Previous Balance 12/12/12        $516,871.14                                                        Number of Days in Cycle                                                    30
O Deposits/Credits                      $0.00                                                       Minimum Balance This Cycle                                       $516,871.14
Interest Paid                         $21.20                                                        Average Collected Balance                                        $516,871.14
1 Checks/Debits                        -$5.94                                                       Interest Earned During this Cycle                                     $21.20
Service Charges                         $0.00                                                       Interest Paid Year-To-Date                                            $21.20
Ending Balance 01/11/13          $516.886.40                                                        Annual Percentage Yield Earned                                         0.05%


ACCOUNT DETAIL                          FOR PERIOD DECEMBER 13, 2012                                 - JANUARY 11. 2013

VIP Interest CheckinB_ [Redacted] _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount            Resulting Balance                   Transaction Tfpe                     Description                                 Debit Card No.
01/11                         $21.20                 $516,892.34                   Credit                               Interest paid
01/11                         -$5.94                 $516,886.40                   Debit                                FED TAX WITHHELD




                                                                  Thank you for banking with us.                                                                      PAGE 1 OF 2
Branoh bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capi1al One, N.A.                                                                                                                @
                                                                                                                                                                MF.MRF.R
end does not refer lo e separalely insured inslilulion,
Member FDIC,© 2013 Capilal One, All Tlghls reserved.                                                                                                            FDIC ~-,
                Ca~·                                                                   CHECKING              I   SAVINGS            I   CDS      I      IRAS   I   LOANS

                                         Bank




        NINA FISCHMAN
                                                                                                                        @            www.cap1talonebank.com
                                                                                                                                     Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                           @            1-800-655-BANK (2265)


                                                                                                                        @            m.capitalonebank.com


                                                                                                                        I@'-
                                                                                                                        ~ '--------'
                                                                                                                                     Visit your local branch


        • New address? Please e-0rtact customer ser,ice to update.


  IMPORTANT MESSAGES
  I IOTICE-As of 1/1/2013, al non-interest transaction auounts ~ncludlng !OLTAs)wU only be FDIC-insured up to $250,0:JO per ONnership categcry, Learn
 -~re: http://capUtcolFDIC13



ACCOUNT SUMMARY                                    FOR PERIOD NOVEMBER 14, 2012 - DECEMBER 12, 2012

VIP Interest Checking [Redacted] 9060
Previous Balance 11/13/12        $516,856.39                                                         Number of Days in Cycle                                                     29
0 Deposits/Credits                      $0.00                                                        Minimum Balance This Cycle                                        $516,856.39
Interest Paid                         $20.48                                                         Average Collected Balance                                         $516,856.39
1 Checks/Debits                        -$5.73                                                        Interest Earned During this Cycle                                      $20.48
Service Charges                         $0.00                                                        Interest Paid Year-To-Date                                            $258,43
Ending Balance 12/12/12          $516,871.14                                                         Annual Percentage Yield Earned                                          0,05%


ACCOUNT DETAIL                           FOR PERIOD NOVEMBER 14, 2012                                 • DECEMBER 12, 2012

VIP Interest Checking_ [Redacted] _9_06'-0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                   Transaction Tv,e                    Description                                   Debit Card No.
12/12                         $20.48                  $516,876.87                   Credit                              lnlerest paid
12/12                         -$5,73                  $516,871.14                   Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                      PAGE10F2
Branch bank products and services offered by Capital One, N.A.,
Capita I One Sank is a trade name of capltal One, NA                                                                                                               MEMBER   <=:t
and does not refer to a separatefi( lnsured"lnstltulion.
Member FOIC, <P 2012 Capital One, All rights reseNed.                                                                                                              FDIC     i'.i'.Not,
                Ca~-                                                                    CHECKING              I   SAVINGS            I   CDS       I   IRAS    I   LOANS
                                         Sank




       NINA FISCHMAN                                                                                                     @            www.capitalonebank.com
                                                                                                                                       Go green with on/,ne statements
       703 CARLYLE ST
       WOODMERE NY 115982917                                                                                             @            1-800-655-BANK (2265)



                                                                                                                         ®            m.capitalonebank.com


                                                                                                                         /'@'i
                                                                                                                             Visit your
                                                                                                                         ~...___                   __  local branch          ___,
       • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES
 Wny not stay on top o! yol.l' money wfth Online Banking? Check your balances, pay bills, and even transfer money. Ifs convenient secure, and FREE! Start
,~l caprtalonebank_com.



ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 12, 2012 - NOVEMBER 13, 2012


Capital One Chk with Int [Redacted] 9060
Previous Balance 10/11 /12       $516,839.61                                                          Number of Days in Cycle                                                    33
0 Deposits/Credits                      $0.00                                                         Minimum Balance This Cycle                                       $516,839.61
Interest Paid                         $23.30                                                          Average Collected Balance                                        $516,839.61
1 Checks/Debits                        -$6.52                                                         Interest Earned During this Cycle                                     $23.30
Service Charges                         $0.00                                                         Interest Paid Year-To-Date                                           $237.95
Ending Balance 11 /13112        $516,856.39                                                           Annual Percentage Yield Earned                                         0.05%


ACCOUNT DETAIL                           FOR PERIOD OCTOBER 12, 2012 - NOVEMBER 13, 2012

Capital One Chk with Int [Redacted] _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                        Amount              Resulting Balance                    Transaction Ty_pe                   Description                                  Debit Card No.
11/13                        $23.30                   $516,862.91                    Credit                              Interest paid
11/13                        -$6.52                   $516,856.39                    Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                       PAGE 1 OF 2
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA.                                                                                                               MF.MBEA    'C=:t
and doe$ nol refer to a separalely Insured institution.
Member FDIC,© 2012 Capilal One, All rights reserved.                                                                                                               FDIC       i'.;),'o,,
                Ca~-                                                                    CHECKING               I   SAVINGS            I   CDS          I   IRAS   I   LOANS
                                         Bank




        NINA FISCHMAN                                                                                                     @            www.capitalonebank.com
                                                                                                                                        Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                             @            1-800-655-BANK (2265)


                                                                                                                          (@           m.capitalonebank.com




       • New address? Please cortactcustomerservice to update.
                                                                                                                          ~~-----
                                                                                                                          ft@r         Visit your local branch




 IMPORTANT MESSAGES
  Slay on top of your account with Ontioe Banking. Check your balances, pay bills and even transfer money. lrs convenien~ secure, and FREE! start at
. ca1)italoneb3nk com.
 '-.
                                                                                                                                                                       ______           /


ACCOUNT SUMMARY                                    FOR PERIOD SEPTEMBER 14, 2012 • OCTOBER 11, 2012


Capital One Chk with Int [Redacted] 9060
Previous Balance 09/13/12                                        $516,825.38                          Number of Days in Cycle                                                      28
0 Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                         $516,825.38
 Interest Paid                                                        $19.77                          Average Collected Balance                                          $516,825.38
1 Checks/Debits                                                        -$5.54                         Interest Earned During this Cycle                                       $19.77
Service Charges                                                         $0.00                         Interest Paid Year-To-Date                                             $214.65
Ending Balance 10/11 /12                                         $516,839.61                          Annual Percentage Yield Earned                                           0.05%


ACCOUNT DETAIL                           FOR PERIOD SEPTEMBER 14, 2012 · OCTOBER 11, 2012

Capital One Chk with Int (Redacted] _9_06_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Date                         Amount             Resulting Balance                    Transaction T'f'pe                   Description                                   Debit Card No.
10/11                         $19.77                  $516,845.15                    Credit                               Interest paid
10/11                         -$5.54                  $516,839.61                    Debit                                FED TAX WITHHELD




                                                                    Thank you for banking with us.                                                                        PAGE 1 OF 2
Branch bank products and services otrared by Capital One, NA.,
Capilal One Bank is a trade name of Capital One, NA                                                                                                                   MEMBER {aj
and does nol refor lo a separately Insured Institution,
Member FDIC,© 2012 Capilal One, All 1ights reseNed.                                                                                                                   FDIC r..t.,
                Ca~-                                                                    CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                        Bank




        NINA FISCHMAN                                                                                                    ®            www.capitalonebank.com
                                                                                                                                      Go green with on/,ne statements
        703 CARLYLE ST
        WOODMERE NY 115982917                                                                                            @            1-800-655-BANK (2265)


                                                                                                                         @            m.capitalonebank.com


                                                                                                                         I@'-         Visit your local branch
                                                                                                                        ~'------'

       • New address? Please coro:act customer service to update.


 IMPORTANT MESSAGES
 We're atways aiming to improve your banking experience, so we've tweaked your statement design. You'I ~ some small changes, but all your info is siill
~~ht here.                                                                                                                                                ________/

ACCOUNT SUMMARY                                    FOR PERIOD AUGUST 11, 2012 - SEPTEMBER 13, 2012


Capital One Chk with Int [Redacted) 9060
Previous Balance 08/10/12                                        $516.808.09                         Number of Days in Cycle                                                   34
0 Deposits/Credits                                                      $0.00                        Minimum Balance This Cycle                                      $516,808.09
Interest Paid                                                         $24.01                         Average Collected Balance                                       $516,808.09
1 Checks/Debits                                                        -$6.72                        Interest Earned During this Cycle                                    $24.01
Service Charges                                                         $0.00                        Interest Paid Year-To-Date                                          $194.88
Ending Balance 09/13/12                                          $516,825.38                         Annual Percentage Yield Earned                                        0.05%

ACCOUNT DETAIL                           FOR PERIOD AUGUST 11, 2012                              - SEPTEMBER 13, 2012

Capital One Chk with Int [Redacted]-'-9-'-06_0_______________________
Date                        Amount              Resulting Balance                    Transaction T}'pe                   Description                                 Debit Card No.
09/13                          $24.01                     $516,832.10                Credit                              Interest paid
09113                          -$6.72                     $516,825.38                Debit                               FED TAX WITHHELD




                                                                   Thank you for banking with us.                                                                     PAGE10F2
Branch bank products and seJVices offered by Capi1al One, N.A.,
Cap~al One Bank is a lrade name of Capi1al One, NA                                                                                                                MEMBER   @
and does not refer to a separate~ insured instttutlon.
Member FDIC,© 2012 Capilal One, All 1ights 1eseJVed,                                                                                                              FDIC     t;;/'d/i,
               Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS        I   IRAS   I   LOANS

                                        Sank




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                  •          1-800-655-BANK (2265)
       WOODMERE NY 115982917
                                                                                                                                  www.capitalonebank.com
                                                                                                                                  Go green with online statements


                                                                                                                       e,         Visit your local branch




       • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES
 Pay your b.!lson lime every time~ Online Bil Pay. trs free and secure, and lets you manage an your payments from one place. Try I out today at
 caplalonebank.com.



·.,   ___________________________________________
ACCOUNT SUMMARY                                   FOR PERIOD JULY 13, 2012 · AUGUST 10, 2012                                                                              PAGE 1 OF2


Capital One Chk with Int [Redacted] 9060
Previous Balance 07112112                                       $516,793.35                         Number of Days in Cycle                                                   29
 O Deposits/Credits                                                    $0.00                        Minimum Balance This Cycle                                      $516,793.35
 Interest Paid                                                       $20.47                         Average Collected Balance                                       $516,793.35
 1 Checks/Debits                                                      ·$5.73                        Interest Earned During this Cycle                                    $20.47
 Service Charges                                                       $0.00                        Interest Paid Year-To-Date                                          $170.87
Ending Balance 08110112                                         $516,808.09                         Annual Percentage Yield Earned                                        0.05%




                                                                  Thank you for banking with us.
Branch bank products and ser.o.00s oUered by CapHal One, N.A.,
Capital One Sank is a trade name of Capital One, N .A.                                                                                                           MEMBER    @
and does not refer to a separately insured institulion,
Member FDIC,© 201:2 Capital One, All fights reserved.                                                                                                            FDIC      telii<~
               Ca~-                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                 Bank

 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD JULY 13, 2012 - AUGUST 10, 2012                                                       PAGE 2 OF2

 Capital One Chk with Int [Redacted] 9060
 Date                    Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 08/10                     $20.47                 $516,813.82        Credit              Interest paid
 08/10                     -$5.73                 $516,808,09        Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a trade name of Capilal One, NA                                                                        MF.MRF.R    @
end does nol refer to a separate~ Insured institution,
Member FDIC,© 2012 Capita\ One, All 1lghls reserved.                                                                       FDIC        t'a/ii'e",
                Ca~·                                                                      CHECKING               I   SAVINGS             I   CDS         I   IRAS   I   LOANS
                                          Sank



        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                                            8           1·800-655-BANK (2265)

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements


                                                                                                                            ~           Visit your loca I branch




       • New address? Please cortact cuslomer seivice 10 update.


 IMPORTANT MESSAGES
 It's vacation season! Keep your bank JI your pocket v.herever you go with f-1.obile Banking. Download our app and find out more by t&xling 'mobie' to
 60101



•.,   ___________________________________________.
ACCOUNT SUMMARY                                     FOR PERIOD JUNE 13, 2012 - JULY 12, 2012                                                                                     PAGE 1 OF 2


Capital One! Chk with Int [Redacted] 9060
Previous Balance 06/12/12                                          $516,778.10                          Number of Days in Cycle                                                      30
 O Deposits/Credits                                                       $0.00                         Minimum Balance This Cycle                                         $516,778.10
Interest Paid                                                           $21.18                          Average Collected Balance                                          $516,778.10
1 Checks/Debits                                                          -$5.93                         Interest Earned During this Cycle                                       $21.18
Service Charges                                                           $0.00                         Interest Paid Year-To-Date                                             $150.40
Ending Balance 07/12/12                                            $516,793.35                          Annual Percentage Yield Earned                                           0.05%




                                                                     Thank you for banking with us.
Branch bank products and serv~s offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A.                                                                                                                   MEMBER    @
and does not refer to a separately insured ins1itution,
Member FDIC, 0 2012 Capilal One, All 1ights reserved.                                                                                                                   FDIC       WIie",
               Ca~-                                                   CHECKING   J   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JUNE 13, 2012          • JULY 12, 2012                                           PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9060
 Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No.
 07/12         $21.18         $516,799.28 Credit                                         Interest paid
 07/12          -$5.93        $516,793.35 Debit                                          FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One. N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                     MEMAER    @
and does not refer to a separale¥ Insured inslilutlon,
Member FDIC, C 2012 Capital One, All 1ighls reserved,                                                                   FDIC      i'.i',;'.;.·i
                Ca~-                                                                    CHECKING              I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                         Sank



        NINA FISCHMAN
        703 CARLYLE ST
        WOODMERE NY 115982917
                                                                                                                         0          1-800-655-BANK (2265)

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements


                                                                                                                         ~          Visit your local branch




       • New address? Please cortact customer seNice to update.


  IMPORTANT MESSAGES
 Wny not stay on top of yoi.r money 'Mth Online Banking? Check your balances, pay bills, and even transfer money. lfs convenient. secure, and FREE1 Start
 al capitalonebank.com.




ACCOUNT SUMMARY                                    FOR PERIOD MAY11,2012 - JUNE12,2012                                                                                     PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 05/10/12                                        $516,761.32                         Number of Days in Cycle                                                   33
 O Deposits/Credits                                                     $0.00                        Minimum Balance This Cycle                                      $516,761.32
 Interest Paid                                                        $23.30                         Average Collected Balance                                       $516,761.32
1 Checks/Debits                                                        -$6.52                        Interest Earned During this Cycle                                    $23.30
 Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                          $129.22
Ending Balance 06/12/12                                          $516,778.10                         Annual Percentage Yield Earned                                        0.05%




                                                                   Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, N.A.                                                                                                             MEMBER    @
and does not refer to a separately insured inslilulion.
Member FDIC,® 2012 Capllal One, All fights reseNed.                                                                                                               FDIC      i'.MDE~
              Ca~                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank

 NINA FISCHMAN




ACCOUNT DETAIL                       FORPERIOD MAY11,2012              - JUNE12,2012                                             PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9060
 Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No,
 06112         $23.30         $516,784.62 Credit                                       Interest paid
 06112          -$6.52        $516,778.10 Debit                                        FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A..
Capital One Bank is a trade name of Capital One. NA                                                                     MEMBER    A
and does not refer to a separately insured instilUlion,
Membe, FDIC,© 2012 Capilal One, All 1ights reserved.                                                                    FDIC      ::;;;1,,~
                 Ca~-                                                                       CHtCKING                I   SAVINGS             I   CDS         I   IRAS   I   LOANS

                                           Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                        •           1-800-655-BANK (2265)
         WOODMERE NY 115982917
                                                                                                                                           www.cap1talonebank.com
                                                                                                                                           Go green with online statements


                                                                                                                               ~           Visit your local branch




        • New address? Please cortact custorrer service to update.


  IMPORTANT MESSAGES
  Build that home addition or even help pay tuition. Our rates on home equity loans and lines of credit are among the ~st available • for details, vis rt
  CapitalOneBank.com.




 ACCOUNT SUMMARY                                      FOR PERIOD APRIL 12, 2012 - MAY 10, 2012                                                                                       PAGE 1 OF 2


Capital One Chk with Int                           [Redacted] 9060
Previous Balance 04/11 /12                                          $516,746.58                            Number of Days in Cycle                                                             29
 0 Deposits/Credits                                                        $0.00                           Minimum Balance This Cycle                                          $516,746.58
 Interest Paid                                                           $20.47                            Average Collected Balance                                           $516,746.58
1 Checks/Debits                                                           -$5.73                           Interest Earned During this Cycle                                        $20.47
 Service Charges                                                           $0.00                           Interest Paid Year-To-Date                                              $105.92
Ending Balance 05/10/12                                             $516,761.32                            Annual Percentage Yield Earned                                            0.05%




                                                                       Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                        MEMOI.R    A
and does not refer lo a separately insured institution,
Member FDIC,© 2012 Capital One, All 1lghts reseNed.
                                                                                                                                                                           FDIC       w111ti
               Ca~-                                                  CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                       Bank

NINA FISCHMAN




ACCOUNT DETAIL                         FOR PERIOD APRIL 12, 2012       - MAY 10, 2012                                           PAGE 2 OF 2

 Capital one Chk with Int [Redacted] 9060
 Date         Amount    ResuItin g Balance Transaction Type
                                                                 ---------------------------
                                                                           Description Debit Card No.
 05/10         $20.47         $516,767.05  Credit                                       Interest paid
 05/10          -$5.73        $516,761.32  Debit                                        FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and seivkes offe1ed by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, N.A                                                                   MEMBER    G
and does not refer to a separately insured institution,
Member FDIC,© 2012 Capilal One, All 1ights 1eserved.                                                                   FDIC       ::,,;11e·i
                Ca~·                                                                     CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS
                                          Bank




        NINA FISCHMAN
        703 CARLYLE ST
                                                                                                                                       1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                          Aval/able 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with on/ine statements

                                                                                                                           l@',        Visit your local branch




        • New address? Please contact customerservice to update.


  IMPORTANT MESSAGES
  Go green this spring '-Mlen you choose pape1!ess statements. Log in at Cap~alOne&mk.com and click the leaf icon ne1<.t to your account to make the switch.




., _______________________________,

 ACCOUNT SUMMARY                                    FOR PERIOD MARCH 13, 2012 - APRIL 11, 2012                                                                               PAGE 1 OF2



Capital One Chk with Int [Redacted] 9060
Previous Balance 03/12/12        $516,731.33                                                            Number of Days in Cycle                                                  30
 O Deposits/Creclits                   $0.00                                                            Minimum Balance This Cycle                                     $516,731.33
 Interest Paicl                       $21.18                                                            Average Collected Balance                                      $516,731.33
 1 Checks/Debits                      -$5.93                                                            Interest Earned During this Cycle                                   $21.18
 Service Charges                       $0.00                                                            Interest Paid Year-To-Date                                          $85.45
Ending Balance 04/11 /12        $516,746,58                                                             Annual Percentage Yield Earnecl                                      0.05%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank tS a trade name of Capital One, NA                                                                                                                 MEMBER    1"=l
and does nol refer lo a separatefy' insured inslilulion,
Member FDIC,© 2012 Capital One, All rights reserved.
                                                                                                                                                                    FDIC      t.¾'11£~
               Ca~-                                                     CHECKING      J   SAVINGS   J   CDS   J   IRAS   J   LOANS
                                    Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD MARCH 13, 2012                - APRIL 11, 2012                                        PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9060
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 04/11                     $21.18                 $516,752.51        Credit                 Interest paid
 04/11                     -$5.93                 $516,746.58        Debit                  FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and servloes offered by Capital one, N.A.,
Capllal One Bank is a trade name of Capital One, NA                                                                               @
                                                                                                                             MEMBER
and does nol refer lo a separately Insured Institution,
Member FDIC,© 2012 Capilal One, All rights reserved.                                                                         FDIC ra.oei
                Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS       I   IRAS   I   LOANS

                                          Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                               W           Available 2417

                                                                                                                                        WNw.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                            ~           Visit your local branch




       • New address? Please cor1act customer service to update.


  IMPORTANT MESSAGES
 Online Bill Pay is your one place to pay almostany1hlng or anyone. It's easy and it's fast And t's all through one web site and passMrd. start today al
 caplalonebank.com.



·,   _________________________________________                                                                                                                                                ,




ACCOUNT SUMMARY                                     FOR PERIOD FEBRUARY 11, 2012 - MARCH 12, 2012                                                                              PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 02/10/12                                         $516,715.58                           Number of Days in Cycle                                                          31
 0 Deposits/Credits                                                      $0.00                          Minimum Balance This Cycle                                       $516,715.58
 Interest Paid                                                         $21.88                           Average Collected Balance                                        $516,715.58
1 Checks/Debits                                                         -$6.13                          Interest Earned During this Cycle                                        $21.88
 Service Charges                                                         $0.00                          Interest Paid Year-To-Date                                               $64.27
Ending Balance 03/12/12                                           $516,731.33                           Annual Percentage Yield Earned                                            0.05%




                                                                     Thank you for banking with us.
Branch bank produc!s and services onered by Capital One, NA,
Capl!al One Bank is a trade name of Capital One, NA                                                                                                                   MEMBER    @
and does nol refer to a separately insured institution.
Meml>er FDIC,© 2012 Capllal One, All 1!9hts 1eserved.                                                                                                                 FDIC      wi,,';
              Ca~-                                                      CHECKING   I   SAVINGS    I   CDS f IRAS   I   LOANS

                                    sank

NINA FISCHMAN




ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 11, 2012 - MARCH 12, 2012                                               PAGE 2 OF2

 Capital One Chk with Int (Redacted] 9060
 Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 03112                     $21.88                $516,737.46         Credit              Interest paid
 03112                     -$6.13                $516,731.33         Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and serv.ces orrered by Capital One, N.A.,
Capital One Bank is e trade name of Capital One, NA                                                                    MEMBER    @
and does not refer to a separately Insured lnslitutiori,
Member FDIC,© 2012 Capllal One, All rights reserved,
                                                                                                                       FDIC      ,;lie,
                Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS      I   IRAS   I   LOANS
                                        Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                  •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                           ~ Available 2417
                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with on/ine statements

                                                                                                                       ~           Visit your local branch




       • New address? Please cortact customer seNice to update.


  IMPORTANT MESSAGES
 Wny not stay on top ol yotr money Wl\h Online Banking? Chec~our balances, pay b\lls and even transfer money. lrs c.onvenient, secure. and FREE! Startat
 cap!a~nebankcom.




ACCOUNT SUMMARY                                   FOR PERIOD JANUARY 13, 2012 - FEBRUARY 10, 2012                                                                        PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance O1/12/12       $516,700.84                                                         Number of Days in Cycle                                                  29
O Deposits/Credits                    $0.00                                                         Minimum Balance This Cycle                                     $516,700.84
Interest Paid                                                        $20.47                         Average Collected Balance                                      $516,700.84
 1 Checks/Debits                                                      -$5.73                        Interest Earned During this Cycle                                   $20.47
Service Charges                                                        $0.00                        Interest Paid Year-To-Date                                          $42.39
Ending Balance 02/10112                                         $516,715.58                         Annual Percentage Yield Earned                                       0.05%




                                                                  Thank you for banking with us.
Branch bank products and serv.ces orfered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, N.A.                                                                                                           MEMRER    @
and does nol refer to a separately insured institution.
Member FDIC,© 2012 Capllal One, AH ,ighls reseJVed.                                                                                                             FDIC      l\),1/,~
              Ca~·                                                    CHECKING J SAVINGS J CDS J IRAS    I   LOANS

                                   Sank


NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD JANUARY 13, 2012              - FEBRUARY 10, 2012                        PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9060
 Date                  Amount          Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
 02110                    $20.47                $516,721.31        Credit             Interest paid
 02110                    -$5.73                $516,715.58        Debit              FED TAX WITHHELD




                                                         Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, N.A                                                         MF.MRER    G
and does nol refer lo a separately insured ins1itutton,
Member FDIC,© 2012 Capital One, All rights reseNed.                                                          FDIC        i'.i\l/,',~
                Ca~-                                                                     CHECKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS

                                         Sank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                    •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              ~          Available 2417

                                                                                                                                      www.capitalonebank.com
                                                                                                                                      Go green with online statements

                                                                                                                          ~           Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 Too many paper piles? Simplify with convenient and secure online statements. Log in at Capita!One,oom and click the leaf icon next to your account to
 enroll.




ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 13, 2011 - JANUARY 12, 2012                                                                          PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 12/12/11                                         $516,685.06                          Number of Days in Cycle                                                    31
 O Deposits/Credits                                                      $0.00                         Minimum Balance This Cycle                                       $516,685.06
Interest Paid                                                          $21.92                          Average Collected Balance                                        $516,685.06
1 Checks/Debits                                                         -$6.14                         Interest Earned During this Cycle                                     $21.92
Service Charges                                                          $0.00                         Interest Paid Year-To-Date                                            $21.92
Ending Balance O1/12/12                                           $516,700.84                          Annual Percentage Yield Earned                                         0.05%




                                                                    Thank you for banking with us.
Branch bank products and servtces offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                 MEMRER    G
and does not refer to a separately insured insmulion.
Member FDIC,© 2012 Capital One, All rights reserved.                                                                                                                FDIC \'.aior,
               Ca~-                                                    CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                      Bank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD DECEMBER 13. 2011           - JANUARY 12, 2012                                   PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9060
 Date         Amount    Resulting Balance Transaction Type
                                                                  ---------------------------
                                                                            Description Debit Card No.
 01/12                      $21.92                  $516,706.98     Credit              Interest paid
 01/12                      -$6.14                  $516,700.84     Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services otrered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                      MEMBER    @
and does nol refer to a separale",' insured institution,
Member FDIC,© 2012 Capital One, All 1lghls reseived,                                                                     FDIC       Wl"i.i
                Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS   I   IRAS   I   LOANS
                                        Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                  •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                           ~           Available 2417

                                                                                                                                    www.capitalonebank.com
                                                                                                                                    Go green with online statements

                                                                                                                        @,          Visit your local branch




       • New address? Please cor1act customer service to update.


  IMPORTANT MESSAGES
 Holiday shopping? Check your balance while out and a'oovtw.th Mobile Banking. Use our Android or iPhone app or find out trore al
 capftalonebank con1/mobi1e.




ACCOUNT SUMMARY                                    FOR PERIOD NOVEMBER 11, 2011 - DECEMBER 12, 2011                                                                     PAGE 1 OF2


Capital One Chk with Int                        [Redacted] 9060
Previous Ba lance 11/10/11                                      $516,668.75                          Number of Days in Cycle                                                32
 0 Deposits/Credits                                                    $0.00                         Minimum Balance This Cycle                                   $516,668.75
Interest Paid                                                        $22.65                          Average Collected Balance                                    $516,668.75
 1 Checks/Debits                                                      -$6,34                         Interest Earned During this Cycle                                 $22.65
 Service Charges                                                       $0,00                         Interest Paid Year-To-Date                                       $592.19
Ending Balance 12/12/11                                         $516,685.06                          Annual Percentage Yield Earned                                     0.05%




                                                                  Thank you for banking with us.
Branch bank products and services offered by Capital One, N,A.,
Capital One Bank is a 1rade name of Caphal One. NA                                                                                                            MF.MRER    G
and does not refer to a separalely Insured institulion,
Member FOIC, © 2011 Cap11al One, All rights resefVed.                                                                                                         FDIC       :'.Mil,!
               Ca~-                                                  CHECKING j SAVINGS    I   CDS   I   IRAS   I   LOANS
                                   sank

 NINA FISCHMAN




 ACCOUNT DETAIL                     FOR PERIOD NOVEMBER 11, 2011            - DECEMBER 12, 2011                              PAGE 2 OF2

  Capital One Chk with Int [Redacted] 9060
  Date         Amount    Resulting Balance Transaction Type
                                                                ---------------------------
                                                                          Description Debit Card No.
 12/12                    $22.65                $516,691.40       Credit            Interest paid
 12/12                    -$6.34                $516,685.06       Debit             FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                 MEMBER    G
and does not refer to a separately Insured inslitutlon,
Member FDIC,© 2011 CapUa1 One, All rights reseJVed,                                                                 FDIC      :'.il<'/iei\
                   Ca~·                                                                    CHECKING J SAVINGS                            I   CDS J IRAS     I   LOANS
                                            Bank



           NINA FISCHMAN
           703 CARLYLE ST                                                                                                    •          1-800-655-BANK (2265)
           WOODMERE NY 115982917                                                                                             9          Available 2417

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                             @          Visit your local branch




          • New address? Please ccrtactcustomer service IO update.


    IMPORTANT MESSAGES
    Too many paper piles? Simplify with convenient and secu1e onKne statements. log in at CapitalOne.com and click the leaf Icon next to you, account to
    enroll.




'


ACCOUNT SUMMARY                                       FOR PERIOD OCTOBER 14, 2011 - NOVEMBER 10, 2011                                                                      PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 10/13/11                                           $516,654.48                          Number of Days in Cycle                                               28
0 Deposits/Credits                                                         $0.00                         Minimum Balance This Cycle                                  $516,654.48
Interest Paid                                                            $19.82                          Average Collected Balance                                   $516,654.48
1 Checks/Debits                                                           -$5.55                         Interest Earned During this Cycle                                $19.82
Service Charges                                                            $0.00                         Interest Paid Year-To-Date                                      $569.54
Ending Balance 11/10111                                             $516,668.75                          Annual Percentage Yield Earned                                    0.05%




                                                                       Thank you for banking with us.
Branch bank products and services offe1ed by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                    @
                                                                                                                                                                  MEMRER
and does not refer to a separalely insured inslilullon,
Membe, FDIC,© 2011 Capilal One, All Iighls reserved.                                                                                                              FDIC ti1,e,
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                     sank

 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD OCTOBER 14, 2011             - NOVEMBER 10, 2011                                  PAGE 2 OF 2

 Capital One Chk with Int [Redacted) 9060
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 11/10                      $19.82                 $516,674.30       Credit              Interest paid
 11/10                      -$5.55                 $516,668.75       Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services 01fe1ed by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                       MEMBER    A
and does not refer lo a separately Insured lnstltulion,
Member FDIC, © 2011 Capllal One. All rights rese,ved,                                                                     FDIC       t;;;/ie',
                Ca~-                                                                    CHECKING               I   SAVINGS               I   CDS   I   IRAS   I   LOANS

                                         Banl<




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                   •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                             ~          Available 2417

                                                                                                                                     www.capitalonebank.com
                                                                                                                                     Go green with online statements

                                                                                                                         @,          Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 We've added to oor m::ib!le apps! Checic balances, transfer funds, pay l)jlls and more--nowfrom your Androkl phone. Download today at
 caplakine.comlrn:>bile.banking.




ACCOUNT SUMMARY                                    FOR PERIOD SEPTEMBER 14, 2011 - OCTOBER 13, 2011                                                                        PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 09/13/11        $516,639.19                                                          Number of Days in Cycle                                                  30
 ODeposits/Credits                      $0.00                                                         Minimum Balance This Cycle                                     $516,639.19
 Interest Paid                        $21.23                                                          Average Collected Balance                                      $516,639.19
1 Checks/Debits                        -$5.94                                                         Interest Earned During this Cycle                                   $21.23
 Service Charges                        $0.00                                                         Interest Paid Year-To-Date                                         $549.72
Ending Balance 10/13/11         $516,654.48                                                           Annual Percentage Yield Earned                                       0.05%




                                                                   Thank you for banking with us.
Branch bank products and seivices offered by Captlal One, N.A.,
Capital One Bank is a lrade riame o1 Capital One, NA.                                                                                                             MEMAER    {=)
and does not refer to a separalely Insured institulion,
Member FDIC,© 2011 Capllal One, AU rights reseived.                                                                                                               FDIC      ::,,.11,,
                Ca~-                                                   CHECKING J SAVINGS J CDS   I   IRAS   I   LOANS
                                      Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 14, 2011 - OCTOBER 13, 2011                                      PAGE 2 OF 2

  Capital One Chk with Int [Redacted] 9060
  Date                   Amount           Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
  10/13                     $21.23                 $516,660.42      Credit          Interest paid
  10/13                     -$5.94                 $516,654.48      Debit           FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital one, NA.,
Capilal One Bank is a lrada name of Caphal One, NA                                                               MF.MAF.R    G
and does not refer to a separately insured institulton,
Member FDIC,© 2011 Capilal One, AH rigtlls rese,ved.                                                             FDIC        \'.;l,1/e"i
              Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Bank




                                                                                         •
       NINA FISCHMAN
       703 CARLYLE ST                                                                            1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                     Available 2417

                                                                                                 www.capitalonebank.com
                                                                                                 Go green with online statements

                                                                                         @       Visit your local branch




      • New address? Please contact customer service to update.


 IMPORTANT MESSAGES




ACCOUNT SUMMARY                              FOR PERIOD AUGUST 11,2011 - SEPTEMBER 13, 2011                                         PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 08/10/11                                $516,618.30         Number of Days in Cycle                                            34
 ODeposits/Credits                                              $0.00        Minimum Balance This Cycle                       $516,618.30
 Interest Paid                                                $29.02         Average Collected Balance                        $516,618.30
1 Checks/Debits                                                -$8.13        Interest Earned During this Cycle                     $29.02
 Service Charges                                                $0.00        Interest Paid Year-To-Date                              $528.49
Ending Balance 09/13111                                  $516,639.19         Annual Percentage Yield Earned                             0.06%




                                                           Thank you for banking with us.
Branch bank products and seivices offered by Capital One, N.A.,
Capital One Bank is a trade name of capital One, N.A.                                                                      MEMRER    faj
and does not refer to a separately insured inslilUllon,
Member FDIC,© 2011 Capital One, All 1ights resewed,                                                                        FDIC       r,wilri
               Ca~·                                                     CHECKING J SAVINGS      I    CDS   I   IRAS J LOANS
                                     Bank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD AUGUST 11, 2011               - SEPTEMBER 13, 2011                            PAGE 2 OF2

 Capital One Chk with Int [Redacted] 9060
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transact/on Type Description Debit Card No.
 09/13                     $29.02                 $516,647.32        Credit              Interest paid
 09/13                     -$8.13                 $516,639.19        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank producls and services offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, N_A                                                                 MEMBER    {=)
and does not refer lo a separalely insured institution,
Member FDIC,© 2011 Capilal Ontt, All 1ights reserved.                                                                FDIC      ~'//el
                                                                                          CHECKING                J   SAVINGS             I   CDS      I    IRAS   I   LOANS




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                       •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                ~ Available 2417
                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                            @           Visit your local branch




       • New address? Please cortact cuslomer seivice to update.


  IMPORTANT MESSAGES
 Online Bill Pay is yoor one place to pay almost anything or anyone. It's easy and ifs fast And i's all through one \Neb s~e and password. Start today at
 caplak:lnebank.com.




., _________________________________________.

ACCOUNT SUMMARY                                      FOR PERIOD JULY 14, 2011 • AUGUST 10, 2011                                                                                 PAGE10F2


Capital One Chk with Int [Redacted] 9060
Previous Balance 07/13/11        $516,589.77                                                            Number of Days in Cycle                                                          28
 0 Deposits/Credits                                                            $0.00                    Minimum Balance This Cycle                                        $516,589.77
Interest Paid                                                               $39.63                      Average Collected Balance                                         $516,589.77
 1 Checks/Debits                                                           -$11.10                      Interest Earned During this Cycle                                      $39.63
Service Charges                                                              $0.00                      Interest Paid Year-To-Date                                            $499.47
Ending Balance 08/10111                                            $516,618.30                          Annual Percentage Yield Earned                                            0.10%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, N,A.,
Capital One Bank is a trade name of Capital One, NA.                                                                                                                   MEMBER    1'=)
and does not refer to a separalely insured instilulion,
Member FDIC,© 2011 Capital One, All righls 1eserved.                                                                                                                   FDIC      \lNU,
               Ca~-                                                    CHECKING    I   SAVINGS    I   CDS   I   IRAS   I   LOANS

                                    Banl<


 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JULY 14, 2011            - AUGUST 10, 2011                                          PAGE 2 OF 2

  Capital One Chk with Int (Redacted] 9060
  Date                  Amount          Resulting Balance
                                                                 ---------------------------
                                                                   Transaction Type Description Debit Card No.
  08/10                   $39.63                 $516,629.40        Credit               Interest paid
  08/10                  ·$11.10                 $516,618.30        Debit                FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank producls and services oflered by Cap~al One, N.A.,
Capital One Bank is a lrade name of Caphal One, NA.                                                                        MEMBER    @
and does not refer to a separalety Insured lnslilulion,
Member FDIC,© 2011 Capilal One, AU 1i9hls reserved.                                                                        FDIC      w!ie"i
               Ca~-                                                                   CHECKING J SAVINGS J CDS J IRAS J LOANS

                                        Sanl<




       NINA FISCHMAN
       703 CARLYLE ST                                                                                                  •          1-800-655-BANK (2265)
       WOODMERE NY 115982917                                                                                           ~          Available 2417

                                                                                                                                  www.capitalonebank.com
                                                                                                                                  Go green with on/ine statements

                                                                                                                       @          Visit your local branch




       • New address? Please cortact customer service to update.


  IMPORTANT MESSAGES
 Wny not stay on top of yotr money 'Mlh Online Banking? Check your balances, pay biUS; and even transfer money. It's convenient secure and FREE! start
 at capitalonebank. com.




ACCOUNT SUMMARY                                   FOR PERIOD JUNE 11, 2011 • JULY 13, 2011                                                                           PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 06/10/11                                      $516,556.15                          Number of Days in Cycle                                              33
 0 Deposits/Credits                                                  $0.00                          Minimum Balance This Cycle                                 $516,556.15
Interest Paid                                                       $46.70                          Average Collected Balance                                  $516,556.15
 1 Checks/Debits                                                   -$13.08                          Interest Earned During this Cycle                               $46.70
 Service Charges                                                     $0.00                          Interest Paid Year-To-Date                                     $459.84
Ending Balance 07/13/11                                        $516,589.77                          Annual Percentage Yield Earned                                   0.10%




                                                                  Thank you for banking with us.
Branch bank products and services offe1ecl by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA.                                                                                                        MEMBER    @
and does nol refer to a separalel-j insured institution,
Member FDIC,© 2011 Capilal One, All r1ghls reserved.                                                                                                        FDIC       i'.ellie'i
               Ca~-                                                     CHECKING        I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                 sank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD JUNE 11, 2011                 - JULY 13, 2011                                           PAGE 2 OF2

  Capital One Chk with Int [Redacted] 9060
  Dale                   Amount          Resulting Balance
                                                                  ----------------------------
                                                                    Transaction Type Description Debit Card No.
  07/13                    $46.70             $516,602.85            Credit                     Interest paid
  07/13                   -$13.08              $516,589.77           Debit                      FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and servioas offered by Capital One, N.A.,
Capital One Bank jg a trade name of Capital One, NA                                                                            MEMBER    @
and does not refer to a separately insured insti'lullon,
Member FDIC,© 2011 Capital One. All rights reserved.                                                                           FDIC      :,;;l,';'i
                 Ca~-                                                                      CHECKING                I   SAVINGS             I   CDS       I   IRAS   I   LOANS
                                           Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                                  1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                                           Available 2417

                                                                                                                                         www.capitalonebank.com
                                                                                                                                         Go green with on/ine statements

                                                                                                                             G           Visit your local branch




        • New address? Please cortact customer servioe lo update.


  IMPORTANT MESSAGES
  'Mill Direct Deposi\ your paycheck Is automatically put In your bank acrount. It's fast Ifs easy. It's secure. Set up Direct Depos! '"1h your empbyer today'




 •.,   ____________________________________________
ACCOUNT SUMMARY                                      FOR PERIOD MAY12,2011 • JUNE10,2011                                                                                         PAGE1OF2


Capital One Chk with Int [Redacted] 9060
Previous Ba lance 05/11 /11                                        $516,525.58                           Number of Days in Cycle                                                     30
 o Deposits/Credits                                                      $0.00                           Minimum Balance This Cycle                                        $516,525.58
Interest Paid                                                           $42.46                           Average Collected Balance                                         $516,525.58
 1 Checks/Debits                                                       -$11.89                           Interest Earned During this Cycle                                      $42.46
 SeJVice Charges                                                         $0.00                           Interest Paid Year-To-Date                                            $413.14
Ending Balance 06/10/11                                            $516,556.15                           Annual Percentage Yield Earned                                          0.10%




                                                                      Thank you for banking with us.
Branch bank products and seivkes offered by Capital One, N.A.,
Capital One Bank is a lrade name of Capital One, NA                                                                                                                          @
                                                                                                                                                                        MEMBER
and does nol refer lo a separately inS(Jrecl instilution,
Member FDIC,© 2011 Capital One, All righls reserved.                                                                                                                    FDIC ~-,
               Ca~·                                                    CHECKING    J   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                      Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD MAY 12, 2011            - JUNE 10, 2011                                           PAGE 2 OF 2

  Capital One Chk with Int (Redacted] 9060
  Date         Amount    Resulting Balance Transaction Type
                                                                 ---------------------------
                                                                           Description Debit Card No.
  06/10                     $42.46                 $516,568.04      Credit                 Interest paid
  06/10                    -$11.89                 $516,556.15      Debit                  FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank producls and services offered by Capital one, NA.,
Capilal One Bank is a trade name of Capital One, NA                                                                       MEMAER    @
and does not refer lo a oopara\ely insured instllu1ion,
Member FDIC,© 2011 Capilal One, All rights reserved.                                                                      FDIC      Wii?i
                Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS

                                          Sank



        NINA FISCHMAN
        703 CARLYLE ST                                                                                                                  1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                          Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                            @          Visit your local branch




       • New address? Please cortact custorrer service to update.


 IMPORTANT MESSAGES
 Wrth Direct Deposil your paycheck is automatically put in your bank account. 1rs fast Ifs easy. trs secure. Set up Direct Deposit 'Mth your employer today!




•,   _________________________________________ _
ACCOUNT SUMMARY                                     FOR PERIOD APRIL 13, 2011 - MAY 11, 2011                                                                                  PAGE10F2


Capital One Chk with Int [Redacted] 9060
Previous Balance 04/12/11        $516,496.03                                                            Number of Days in Cycle                                                   29
 O Deposits/Credits                    $0.00                                                            Minimum Balance This Cycle                                      $516,496.03
 Interest Paid                        $41.04                                                            Average Collected Balance                                       $516,496.03
1 Checks/Debits                      -$11.49                                                            Interest Earned During this Cycle                                    $41.04
 Service Charges                       $0.00                                                            Interest Paid Year-To-Date                                          $370.68
Ending Balance 05/11111         $516,525.58                                                             Annual Percentage Yield Earned                                        0.10%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital one, N.A.,
Capita! One Bank is a trade name of Capttal One. NA                                                                                                                  MEMBER    G
and does not refer lo a separately insured instllulion,
Member FDIC,© 2011 Capilal One, All 1ighls res.esved,                                                                                                                FDIC      i'.!,i//e,
              Ca~-                                                   CHECKING       I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                                   Sank

NINA FISCHMAN




ACCOUNT DETAIL                     FOR PERIOD APRIL 13, 2011               - MAY 11, 2011                                           PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9060
 Date         Amount    Resulting Balance Transaction Type
                                                                ---------------------------
                                                                          Description Debit Card No.
 05/11                    $41.04                $516,537.07       Credit                    Interest paid
 05/11                   -$11.49                $516,525.58       Debit                     FED TAX WITHHELD




                                                          Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a lrade name of Capital One. NA.                                                                       MEMBER    @
and does not refer lo a separalet-,, insured inslilution,
Member FDIC,© 2011 Capital One, All 1ighls reserved.                                                                       FDIC       ;:;;7'11ri
                                                                        CHECKING J SAVINGS J CDS J IRAS             I   LOANS




        NINA FISCHMAN
        703 CARLYLE ST                                                                   •       1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                            9      Available 2417

                                                                                                www.capitalonebank.com
                                                                                                Go green with on/ine statements

                                                                                         @      Visit your local branch




       • New address? Please c<>rtact customer service to update.


  IMPORTANT MESSAGES




 ACCOUNT SUMMARY                               FOR PERIOD MARCH 11, 2011 - APRIL 12, 2011                                          PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 03/10/11                                 $516,442.03         Number of Days in Cycle                                  33
 O Deposits/Credits                                             $0.00         Minimum Balance This Cycle                     $516,442.03
Interest Paid                                                  $75.00         Average Collected Balance                      $516,442.03
 1 Checks/Debits                                              -$21.00         Interest Earned During this Cycle                   $75.00
 Service Charges                                                $0.00         Interest Paid Year-To-Date                         $329.64
Ending Balance 04/12111                                   $516,496.03         Annual Percentage Yield Earned                       0.16%




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                       MEMBER    @
and does no1 refer to a separately Insured lnstilution,
Member FDIC,© 2011 Capital One, All fights reserved.                                                                      FDIC      Wll.-1
              Ca~-                                                      CHECKING      I   SAVINGS    I   CDS   I   IRAS   J   LOANS
                                    Sank


 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD MARCH 11, 2011                - APRIL 12. 2011                                         PAGE 2 OF 2

 Capital One Chk with Int [Redacted] 9060
 Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 04112                     $75.00                $516,517.03         Credit                 Interest paid
 04112                    -$21.00                $516.496.03         Debit                  FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank producls and services offered by Capilal One, N.A.,
Capita I One Bank is a trade name of Cap Hal One, NA.                                                                         MEMAER    <=)
and does no! refer lo a separate!-{ Insured lnstltullon,
Member FDIC,© 2011 Cap11al One, All 1ights reserved.                                                                          FDIC      tiN"/ie,
                Ca~-                                                                   CHECKING              I   SAVINGS            I   CDS      I   IRAS   I   LOANS
                                        Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                  •          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                           ~          Available 2417

                                                                                                                                   www.capitalonebank.com
                                                                                                                                   Go green with on/ine statements

                                                                                                                       @           Visit your local branch




       • New address? Please corlact customer seivioe to update.


  IMPORTANT MESSAGES
 Why not stay on top of you- money with Online Banking? Check your balances, pay bll!s, and even transfer money. It's convenienl, secure, and FREP Start
 at capttalonebank.com.




 ACCOUNT SUMMARY                                  FOR PERIOD FEBRUARY 11, 2011 - MARCH 10, 2011                                                                          PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 02/10/11                                       $516,384.98                         Number of Days in Cycle                                                  28
 0 Deposits/Credits                                                   $0,00                         Minimum Balance This Cycle                                     $516,384.98
 Interest Paid                                                       $79.23                         Average Collected Balance                                      $516,384.98
 1 Checks/Debits                                                    -$22.18                         Interest Earned During this Cycle                                   $79.23
 Service Charges                                                      $0,00                         Interest Paid Year-To-Date                                         $254,64
Ending Balance 03/10/11                                         $516,442.03                         Annual Percentage Yield Earned                                       0.20%




                                                                  Thank you for banking with us.
Branch bank products and services orrered by Capital One, NA,
Capllal One Bank is a trade name of Capital One, NA                                                                                                             MEMBER    {=)
and does not refer to a separately inS1Jred instllution,
Member FDIC,© 2011 Capital One, All rights reseived.                                                                                                            FDIC      Wli.,
               Ca~-                                                   CHECKING   J   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                      Sank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD FEBRUARY 11, 2011          - MARCH 10, 2011                                     PAGE 2 OF2

 Capital One Chk with Int [Redacted] 9060
 Date                     Amount          Resulting Balance
                                                                ---------------------------
                                                                  Transaction Type Description Debit Card No.
 03/10                      $79.23              $516,464.21        Credit              Interest paid
 03/10                     -$22.18              $516.442.03        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capilal One Bank is a frade name of Capital One, N.A                                                                    MEMBER    1'=)
and does not refer to a separately in$llred im;!ilulion,
Member FDIC,© 2011 Capital One, AH 1igh.ts reserved.                                                                    FDIC      \'.ii,,'/it'i
               Ca~·                                                  CHECKING    I   SAVINGS   I   CDS   I   IRAS   I   LOANS

                 Bank



        NINA FISCHMAN
        703 CARLYLE ST                                                                 •       1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                          ~       Available 2417

                                                                                               www.capitalonebank.com
                                                                                               Go green with online statements

                                                                                               Visit your local branch




       • New address? Please cortact customer service to update.


 IMPORTANT MESSAGES




ACCOUNT SUMMARY                              FOR PERIOD JANUARY 13, 2011 - FEBRUARY 10, 2011                                      PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance O1/12/11        $516,325.90                                Number of Days in Cycle                                   29
 O Deposits/Credits                    $0.00                                Minimum Balance This Cycle                      $516,325.90
 Interest Paid                        $82.05                                Average Collected Balance                       $516,325.90
1 Checks/Debits                      -$22.97                                Interest Earned During this Cycle                    $82,05
 Service Charges                       $0.00                                Interest Paid Year-To-Date                          $175.41
Ending Balance 02/10111         $516,384.98                                 Annual Percentage Yield Earned                        0.20%




                                                           Thank you for banking with us.
Branch bank products and services olfe1ed by Capital One, N.A.,
Capllal One Bank is a trade name of Capital One, NA                                                                           @
                                                                                                                         MEMBER
and does not refer to a separately insured inslitulion,
Member FDIC,© 2011 Capilal One, All 1ighls reserved.                                                                     FDIC t~.
               Ca~-                                                     CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Sank


 NINA FISCHMAN




ACCOUNT DETAIL                        FOR PERIOD JANUARY 13, 2011             • FEBRUARY 10, 2011                                   PAGE20F2

  Capital One Chk with Int [Redacted] 9060
 Date                    Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No,
 02/10                      $82.05                 $516,407.95       Credit              Interest paid
 02/10                     -$22,97                 $516,384,98       Debit               FED TAX WlTHHELD




                                                            Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capilal One Bank is a trade name of Cep~al One, NA                                                                        Ml!MBER    G
and does nol refet lo a separately insured inslitution,
Member FDIC,~ 2011 Capital Ona, All 1ighls reseived.                                                                      FDIC       t,;//i,
                Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS       J   IRAS   I   LOANS

                                          Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                               ~           Available 2417

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go green with online statements

                                                                                                                            ~           Visit your local branch




       • New address? Please cor.:act customer service to update.


 IMPORTANT MESSAGES
 Turn off the Paper and get your statements on line! !t's the safe and convenient way to tiack your account transactions through asecure Web site. Enroll at
 capla~oebank.com.




ACCOUNT SUMMARY                                     FOR PERIOD DECEMBER 11, 2010 • JANUARY 12, 2011                                                                            PAGE 1 OF2


Capital One Chk with Int [Redacted] 9060
Previous Balance 12/10/10                                          $516,258.68                          Number of Days in Cycle                                                         33
 O Deposits/Credits                                                      $0.00                          Minimum Balance This Cycle                                       $516,258.68
Interest Paid                                                           $93.36                          Average Collected Balance                                        $516,258.68
1 Checks/Debits                                                        -$26.14                          Interest Earned During this Cycle                                     $93.36
Service Charges                                                          $0.00                          Interest Paid Year-To-Date                                            $93.36
Ending Balance 01/12111                                            $516,325.90                          Annual Percentage Yield Earned                                         0.20%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Cap~al One, NA                                                                                                                    MEMBER    G
and does not refer to a separatety insured institution.
Member FDIC,© 2011 Capital One, All rights reserved.                                                                                                                  FDIC      ~ii.,
              Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                    Sank

 NINA FISCHMAN




ACCOUNT DETAIL                       FOR PERIOD DECEMBER 11, 2010 - JANUARY 12, 2011                                               PAGE20F2

 Capital One Chk with Int [Redacted] 9060
 Date                   Amount           Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 01/12                     $93.36                $516,352.04         Credit              Interest paid
 01/12                    -$26.14                $516,325.90         Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offe1ed by Capital One, N.A.,
Capilal One Bank is a trade name of Caphal One, NA                                                                        MEMBER    @
and does not refer to a separately Insured lnslitutlon,
Member FDIC,@2011 Capital One, All 1ighls reserved.                                                                       FDIC      rai"b'ei
                 Ca~-                                                                      CHECKING               I   SAVINGS            I   CDS       I   IRAS   I   LOANS
                                      7Bank




         NINA FISCHMAN
         703 CARLYLE ST                                                                                                                  1-800-655-BANK (2265)
         WOODMERE NY 115982917                                                                                                          Available 2417

                                                                                                                                        www.capitalonebank.com
                                                                                                                                        Go    green with online statements

                                                                                                                            ~           Visit your local branch




        • New address? Please corlact customer servioe to update.


  IMPORTANT MESSAGES
  Turn off the Paper and get your statements online! It's the safe and convenient way to track your account transactions through asecure Web site. Enroll at
  capitalonebank.com.




 ACCOUNT SUMMARY                                     FOR PERIOD NOVEMBER 11, 2010 - DECEMBER 10, 2010                                                                          PAGE 1 0F2


Capital One Chk with Int [Redacted] 9060
Previous Balance 11/10/10                                          $514,868.39                           Number of Days in Cycle                                                                30
 1 Deposits/Credits                                                  $1,300.74                           Minimum Balance This Cycle                                      $514,868.39
 Interest Paid                                                         $124.38                           Average Collected Balance                                       $515,822.26
1 Checks/Debits                                                        -$34.83                           Interest Earned During this Cycle                                   $124.38
 Service Charges                                                         $0.00                           Interest Paid Year-To-Date                                        $4,878.64
Ending Balance 12/10/1 O                                           $516,258.68                           Annual Percentage Yield Earned                                        0.29%




                                                                     Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capita! One, NA.                                                                                                                  MEMBER    G
and does not refer 10 a separa!ety insured !nstituUon.
Member FDIC,© 2010 Capital One, All tights reserved.                                                                                                                  FDIC      \'.;),'/;.',I
               Ca~-                                                     CHECKING   I   SAVINGS    I   CDS   I   IRAS   I   LOANS
                                     Sank

 NINA FISCHMAN




 ACCOUNT DETAIL                      FOR PERIOD NOVEMBER 11, 2010             - DECEMBER 10, 2010                                   PAGE 2 OF2

 Capital One Chk with Int [Redacted] 9060
  Date                   Amount          Resulting Balance
                                                                  ---------------------------
                                                                    Transaction Type Description Debit Card No.
 11/19                 $1,300.74                  $516,169.13        Credit              Interest adjustment credit
 12/10                   $124.38                  $516,293.51        Credit              Interest paid
 12/10                   -$34.83                  $516,258.68        Debit               FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and se1VtceS 0Ue1ed by Capital Orte, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                        MEMRER    @
and does not refer lo a separately Insured institution,
Member FDIC,© 2010 Capllal One, All rights reserved,                                                                       FDIC      r;;;//i\,
                Ca~-                                                                      CHECKING               I   SAVINGS            I   CDS        I   IRAS   I   LOANS
                                          Bank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      ~          1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                              9           Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with on/ine statements

                                                                                                                           t8          Visit your local branch




       • New address? Please cortact customer servioe to update.


    IMPORTANT MESSAGES
 Oo~! Our previous instl\Jctions for Going Paperless ,~re wrong. ln's!ead, log into your account at capitalonebank.com. ln 5ef Service. click on Set
 statement Delivery Preferences.




'
 ACCOUNT SUMMARY                                    FOR PERIOD OCTOBER 14, 2010 • NOVEMBER 10, 2010                                                                            PAGE 1 OF 2


Capital One Chk with Int [Redacted) 9060
Previous Balance 10/13110                                         $514.783.08                          Number of Days in Cycle                                                     28
 O Deposits/Credits                                                     $0.00                          Minimum Balance This Cycle                                        $514,783.08
Interest Paid                                                         $118.48                          Average Collected Balance                                         $514,783.08
 1 Checks/Debits                                                          -$33.17                      Interest Earned During this Cycle                                     $118.48
 Service Charges                                                        $0.00                          Interest Paid Year-To-Date                                          $3,453.52
Ending Balance 11110110                                           $514,868.39                          Annual Percentage Yield Earned                                          0.30%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capita! One. N.A.,
Capital One Bank is a 1rade oame of Capital One, NA                                                                                                                        @
                                                                                                                                                                      MEMBER
and does not refer lo a separalety Insured ins1itulion,
Member FDIC,© 2010 Capita! One, All 1lghls reseJVed.                                                                                                                  FDIC ~.
               Ca~-                                                      CHECKING   I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD OCTOBER 14, 2010 - NOVEMBER 10, 2010                                                 PAGE 2 OF2

  Capital One Chk with Int [Redacted] 9060
  Date                   Amount           Resulting Balance
                                                                   ---------------------------
                                                                     Transaction Type Description Debit Card No.
  11/10                   $118.48                  $514,901.56        Credit              Interest paid
  11110                   -$33.17                  $514,868.39        Debit               FED TAX WITHHELD




                                                            Thank you for banking with us.
Branch bank products and servic.es offered by Capi1al One, N.A.,
Capital One Bank is a trade name of Caphal One, NA                                                                         MF.MRF.R    (=)
and does not refm 1o a separale~ insured lnslitu1Ion,
Member FDIC,© 2010 Capilal One, All rlghls reseJVed,                                                                       FDIC        !}.'lie,
                Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS
                                          Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                      •           1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                               W          Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                           @,          Visit your local branch




       • New address? Please corlact customer seivice to update.


 IMPORTANT MESSAGES
 Tum off the Paper and get your statements online! Ifs the safe and convenient way to track yoor aoc.ount transactions 24(7 through a secure \Neb site.
 Enroll at cap~a!onebank.com,




ACCOUNT SUMMARY                                     FOR PERIOD SEPTEMBER 14, 2010 • OCTOBER 13, 2010                                                                            PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 09/13/10                                         $514,630.78                           Number of Days in Cycle                                                     30
 O Deposits/Credits                                                     $0.00                           Minimum Balance This Cycle                                        $514,630.78
Interest Paid                                                         $211.53                           Average Collected Balance                                         $514,630.78
1 Checks/Debits                                                       -$59.23                           Interest Earned During this Cycle                                     $211.53
 Service Charges                                                        $0.00                           Interest Paid Year-To-Date                                          $3,335.04
Ending Balance 10/13/1 O                                          $514,783.08                           Annual Percentage Yield Earned                                          0.50%




                                                                    Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                                                                  MEIVIBER    {=)
and does not refer to a separately insured inslllutlon.
Member FDIC,© 2010 Capilal One, All rights reserved.                                                                                                                 FDIC         t;!;.OEii
               Ca~-                                                  CHECKING        I   SAVINGS   I   CDS   I   IRAS   I   LOANS
                                     Bank


 NINA FISCHMAN




 ACCOUNT DETAIL                       FOR PERIOD SEPTEMBER 14, 2010 • OCTOBER 13, 2010                                                PAGE 2 OF2

  Capital One Chk with Int [Redacted] .::.__::__:_
                                       9060                       _________________________
  Date                   Amount          Resulting Balance        Transaction Type         Description                          Debit Card No.
  10/13                  $211.53               $514,842.31        Credit                   Interest paid
  10/13                   -$59.23              $514,783.08        Debit                    FED TAX WITHHELD




                                                           Thank you for banking with us.
Branch bank products and services offered by Capital One, N.A.,
Capital One Bank is a trade name of Capital One, NA                                                                              @
                                                                                                                            MEMRF.R
and does not refer to a separalely Insured lnslltuUon,
Member FDIC,© 2010 Capila1 One, All righls reserved.                                                                        FDIC l'.e,°i,,
                Ca~-                                                                      CHECKING               I   SAVINGS             I   CDS      I   IRAS   I   LOANS

                                         Sank




        NINA FISCHMAN
        703 CARLYLE ST                                                                                                                  1-800-655-BANK (2265)
        WOODMERE NY 115982917                                                                                                          Available 2417

                                                                                                                                       www.capitalonebank.com
                                                                                                                                       Go green with online statements

                                                                                                                            @          Visit your local branch




       • New address? Please corlact customer servioe to update.


  IMPORTANT MESSAGES
 Turn off the Paper and get your statements online! It's the safe and convenient way to track your account transactions 2417 through a secure Web site.
 Enroll at captalonebank.com




ACCOUNT SUMMARY                                     FOR PERIOD AUGUST 12, 2010 • SEPTEMBER 13, 2010                                                                           PAGE 1 OF 2


Capital One Chk with Int [Redacted] 9060
Previous Balance 08/11 /1 0      $514,445.53                                                            Number of Days in Cycle                                                   33
 ODeposits/Credits                                                      $0.00                           Minimum Balance This Cycle                                      $514,445.53
Interest Paid                                                         $257.29                           Average Collected Balance                                       $514,451.14
1 Checks/Debits                                                       -$72.04                           Interest Paid During this Cycle                                     $257.29
 Service Charges                                                        $0.00                           Interest Paid Year-To-Date                                        $3,123.51
Ending Balance 09/13/10                                           $514,630.78                           Annual Percentage Yield Earned                                        0.55%




                                                                    Thank you for banking with us.
Branch bank products and seivices offered by Capital One, NA,
Capital One Bank is a lrade name of Capital One, NA.                                                                                                                 MEMBER    @
and does nol refer to a separalety insured institution,
Member FDIC,© 2010 Capital One, AH rights reserved,                                                                                                                  FDIC      ii.,
                                                                      CHECKING f SAVINGS      I   CDS f IRAS   I   LOANS




 NINA FISCHMAN




 ACCOUNT DETAIL                     FOR PERIOD AUGUST 12, 2010              - SEPTEMBER 13. 2010                            PAGE 2 OF 2

 Capital One Chk with Int                 [Redacted] 9060
 Date                   Amount         Resulting Balance
                                                                -----------------------------
                                                                  Transaction Type Description Debit Card No.
 09/13                  $257.29                 $514,702.82        Credit             Interest paid
 09/13                  -$72.04                 $514,630.78        Debit              FED TAX WITHHELD




                                                         Thank you for banking with us.
Branch bank products and services offered by Capital One, NA,
Capital One Bank is a trade name of Capital One, NA                                                                MEMBER    G:t
and does not refer lo e separately Insured institution.
Member FDIC,© 2010 Capital One, All rlghls reserved.                                                               FDIC      ta.;.,,
        - •
Capita)One'Bank

Direct inquiries to customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY     115982917




                                                  0 ENCLOSURES          Page        l of       l

   Capital One Checking with Interest               {Reoacied] 906 0

                   Opening bal a nee            07-14-10                  514,224,84
                   +Deposits/Credits                    0                          o.oo
                   -Checks/Debits                      1                          85,82
                   -Servi.ce charge                                               0,00
                   +Interest paid                                             306.51
                   Ending balance               00-11-10                  514,445,53
                   Days in statement Period           29

                                   INTEREST INFORMATION
                   Average Daily Balance                                  514,224.84
                   Days in Earnings Period                                        29
                   Interest Earned                                            306.51
                   Annual Percentage Yield Earned                               0,75 %
                   Interest Paid this Year                                  2,866.22
                   Interest Withheld this Year                                802,53

 DATE    DESCRIPTION                   CHECK#        DEBITS            CREDITS               BALANCE

         Beginning Balance                                                                514,224.84
 08-11 FED TAX WITHHELD                               85.82                               514,139.02
 08-11 Interest paid                                                    3015.51           514,445.53
         Ending balane:e                                                                  514,445.53




         END OF STATEMENT
cai,ltaJcle·eank
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHHAN
703 CARLYI,E ST
WOODMERE NY     115982917




                                                 0 ENCLOSURES         Page        1 of        1

   Capital One Checking with Interest              {Redaded} 906 0


                  Opening balance              06-11-10                 513,973.83
                  +D~posits/Credits                   0                          0,00
                  -Checks/Debits                      1                         97,62
                  -Service charg~                                                0,00
                  +Interest paid                                               348.63
                  Ending balance               07-13-10                 514,224.B4
                  Days in Statement Period           33

                                    INTEREST INFORMATION
                  Average Daily Balance                                 513,973.83
                  Days in Earnings Period                                       33
                  Interest Earned                                           348,63
                  Annual Percentage Yield Earned                              0,75 %
                  Interest Paid this Year                                    2,559.71
                  Interest Withheld this Year                                  716.71

 DATE   DESCRIPTION                   CHECK#        DEBITS           CREDITS                BALANCE

        Beginning Balance                                                                513,973.83
  07-13 FED TAX WITHHELD                             97.62                              513,876.21
  07-13 Interest paid                                                 348.63            514,224.84
        Ending balance                                                                  514,224.84




        END OF STATEMENT
CapltaJcle·aan1<
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY     115982917




                                                0 ENCLOSURES         Page        l    Of       l

   Capital One Checking with Interest             {Reoaded] 906 0

                 Opening balance              05-13-10                 513,753.34
                 +Deposits/Credits                   0                          0,00
                  -Checks/Debits                     l                         85.74
                 -Service charge                                             0,00
                 +Interest paid                                            306.23
                 Ending balance                                        513,973.83
                 Days in Statement Period

                                    INTEREST INFORMATION
                 A~erage Daily Balance                                 513,753.34
                 Days in Earnings Period                                             29
                  Interest Earned                                             306,23
                 Annual Percentage Yield Earned                                 0.75 %
                 Interest Paid this Year                                 2,211.08
                 Ihterest Withh~ld this Year                               619. 09

 DATE   DESCRIPTION                  CHECK#        DEBITS           CREDITS                 BALANCE

       Beginning Balance                                                                  513,753.34
 06-10 FED TAX WITHHELD                             85.74                                 513,667.60
 06-10 Interest paid                                                 306.23               513,973.83
        Ending balance                                                                    513,973.83




        END OF STATEMENT
        -
Caplta)Ohe'Bank
                     ,
Direct inquiries to customer Service
(817)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY      115982917




                                                 0 ENCLOSURES            Page        l   of        1

   Capital one Checking with Interest               !Re<laeled) 906 0

                   Opening balance              04-13-10                   513,525.35
                   +Deposits/Credits                    0                           0,00
                   -Checks/Debits                       1                          88.66
                   -service charge                                                  0,00
                   +Interest paid                                                 316.65
                   Ending balance               05-12-10                   513,753.34
                   Days in Statement Period           30

                                   INTEREST INFORMATION
                   Average Daily Balance                                   513,525,35
                   Days in Earnings Period                                         30
                   Interest Earned                                             316.65
                   Annual Percentage Yield Earned                                0.75 %
                   Interest Paid this Year                                   1,904.85
                   Interest Withheld this Year                                    533,35

 DATE       DESCRIPTION                CHECK#        DEBITS             CREDITS                  BALANCE

            Beginni.ng Balance                                                                513,525.35
 05-12 FED TAX WITHHELD                               88.66                                   5131436. 69
 05-12 Interest paid                                                     316.65               513,153.34
            Ending balance                                                                    513,753.34




            END OF STATEMENT
        --
Capita,J,Ohe'Bank
                   ,
Direct inquiries to Customer service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                               0 ENCLOSURES           Page        1 Of        1

  capital one Checking with Interest              !Redacted] 906 0

                 Opening balance             03-11-10                   513,274,67
                 +D~posits/Credits                    0                          0,00
                 -Checks /Debi ts                    1                          97,48
                 -Service charge                                                 0.00
                 +Interest paid                                                348,16
                 Ending balance              04-12-10                   513,525.35
                 Days in statement Period          33

                                   INTEREST INFORMATION
                 Average Daily Balance                                  513,274.67
                 Days in Earnings Period                                        33
                 Interest Earned                                               348, 16
                 Annual Percentage Yield Earned                               0.75 %
                 Interest Paid this Year                                  1,588.20
                 Interest Withheld this Year                                   444.69

 DATE    DESCRIPTION               CHECK#          DEBITS            CREDITS                BALANCE

       Beginning Balance                                                                 513,274.67
 04-12 FED TAX WITHHELD                             97.48                                513,177, 19
 04-12 Interest paid                                                  348.16             513,525.35
       Ending balance                                                                    513,525.35




         END OF STATEMENT
        -
Capita)CJfutBank
                     ,
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHHAN                                                    Effective 2/27/10, checks
703 CARLYLE ST                                                   previously considered non-
WOODMERE NY 115982917                                            local items will now be local
                                                                 itew;. This means funds from
                                                                 9ome check items you deposit
                                                                 may be available sooner.




                                                 0 ENCLOSURES           Page     1 of         l

  Capital one Checking with Interest                (Redacted) 906 0

                   Opening balance             02-11-10                   513,008.94
                   +Deposits/Credits                   0                        0.00
                   -Checks/Debi.ts                     1                      103.34
                   -Service charge                                              0.00
                   +Interest paid                                             369.07
                   Ending balance              03-10-10                   513,274.67
                   Days in Statement Period           28

                                   INTEREST INFOtu-1ATION
                   Average Daily Balance                                  513,008.94
                   Days in Earnings Period                                         28
                   Interest Earned                                            369. 07
                   Annual Percentage Yield Earned
                   Interest Paid this Year
                                                                                0.94
                                                                            1,240.04
                                                                                        •
                   Interest Withheld this Year                                347.21
                   Interest paid during 2009                                7,071.02

 DATE       DESCRIPTION              CHECK#         DEBITS             CREDITS              BALANCE

       Beginning Balance                                                                513,008.94
 03-10 FED TAX WITHaELD                             103.34                              512,905.60
 03-10 Interest paid                                                    369.07          513,274.67
       '.Ending balance                                                                 513,274, 67




        END OF STATEMENT
        --
Capl"!!-Oru!'Bank
                   ,
Direct inquiries to customer service
(877) 694-9111




NINA FISCRMAN                                                  Effective 2/27/10, cheoks
703 CARLYLE ST                                                 previously considered non-
WOODMERE NY   115982917                                        local items will now be local
                                                               items.    This means funds from
                                                               some check items you deposit
                                                               may be avatlable sooner.




                                               0 ENCLOSURES           Page     1 Of        1

  Capital One Checking with Interest              (Redacted] 906 0

                 Opening balance             01-14-10                   512,725.64
                 +Deposits/Credits                  0                          o.oo
                 -Checks/Debits                     1                       110.17
                 -Service charge                                              0.00
                 +Interest paid                                             393.47
                 Ending balance                                         513,000.94
                 Days in statement Period

                                 INTEREST INFORMATION
                 Average Daily Balance                                  512,725.64
                 Days in Earnings Period                                         28
                 Interest Earned                                            393.47
                 Annual Percentage Yield Barned                               1.00 %
                 Interest Paid this Year                                    870,97
                 Interest Withheld this Year                                243. 07
                 Interest paid during 2009                                7,071.02

 DATE   DESCRIPTION                CHECK#         DEBITS             CREDITS             BALANCE

        Beginning Balance                                                             512,725.64
 02-10 FED TAX WITHHELD                           110.17                              512,615.47
 02-10 Interest paid                                                  393.47          513,008.94
       Ending balance                                                                 513,008.94




        END OF STATEMENT
        - •
Caplta)CJiu!'Bank

Direct inquiries to customer service
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY   115982917




                                               0 ENCLOSURES           Page      1 of       1

  Capital One Checking with Interest              (Re<laded] 906 0

                 Opening balan~e             12-11-09                   512,381,84
                 +Deposits/Credits                   0                         0.00
                 -Checks/Debits                      1                      133,70
                 -Serllice charge                                             0.00
                 +Interest paid                                             477.50
                 Ending balance              01-13-10                   512,725.64
                 Days in Statement Period           34

                                 INTEREST INFORMATION
                 Average Daily Salance                                  512,381.84
                 Days in Earnings Period                                        34
                 Interest Earned                                            477.50
                 Annual Percentage Yield Earned                               1.00 %
                 Interest Paid this Year                                    477.50
                 Interest Withheld this Year                                133.70
                 Interest paid during 200~                                7,071.02

 DATE   DESCRIPTION                 CHECK#        DEBITS             CREDITS             BALANCE

       Beginning Balance                                                              512,381.84
 01-13 FED TAX WITHHELD                           133.70                              512,248.14
 01-13 Interest paid                                                  477.50          512,725.64
       Ending balance                                                                 512,725.64




        END OF STATEMENT
        --
Capl~Ohe'Banl<
                     ,
Direct inquiries to customer Service
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                                 0 ENCLOS~S               Page        l   of     1

  Capital One Checking with Interest                (Redacted)   906 0

                   Opening balance             11-13-09                     512,098,89
                   +Deposits/Credits                    0                         0.00
                   -Checks/Debits                       1                       110.04
                   -Service charge                                                0,00
                   +Interest paid                                                  392.99
                   Ending Pa1ance                                           512,381.84
                   Days in statement Period

                                     INTEREST INFORMATION
                   Average Daily Balance                                    512,098.89
                   Days in Earnings Period                                          28
                   Interest Earned                                              392.99
                   Annual Percentage Yield Earned                                 1.00 %
                   Interest Paid this ~ear                                    7,071.02
                   Interest Withheld this Year                                1,979.89

 DATE    DESCRIPTION                 CHECK#          DEBITS              CREDITS               BALANCE

       Beginning Balance                                                                    512,098.89
 12-10 FED TAX WITBH&LD                              110.04                                 511,988.85
 12-10 Interest paid                                                      392.99            512,381.84
         Ending balance                                                                     5121381.84




         END OF STATEMENT
         --
CapltaJOne·aank.
                    ,
Direct inquiries to customer Service
(877) 694-9111




NIN1' FISCffMAN
703 CAA.LYLE ST
WOODMERE NY    115982917




                                                0 ENCLOSURES             Page        1 Of        1

   Capital One Checking with Interest              (Redacted]   906 0

                  Opening balance             11-13-09                     512,098.89
                  +Deposits/Credits                  0                           0.00
                  -Checks/Debits                     1                         110.04
                  -Service charge                                                0.00
                  +Interest paid                                               392.99
                  Ending bal.ance             12-10-09                     512,381.84
                  Days in Statement Period          26

                                    INTEREST INFORMATION
                  Average Daily Balance                                    512,098,89
                  Days in Earnings Period                                             26
                  Interest Earned                                                 392.99
                  Annual Percentage Yield Earned                                    1.00 %
                  Interest Paid this Year                                       7,011.02
                  Interest Withheld this Year                               1,979.89

  DATE    DESCRIPTION               CHECK#          DEBITS              CREDITS                BALANCE

        Beginning Balance                                                                   512,098.89
  12-10 FED TAX WITHHELD                            110.04                                  511,988.85
  12-10 Interest pa:i.d                                                  392.99             512,381.84
          Ending balance                                                                    512,381.84




         END OF STATEMENT
         --
Caplta)Oru?'Bank
                      ,
Direct inquiries to customer Service
(877)    694-9111




NIN.A FISCflWAN
703 CARLYLE ST
WOODMERE NY     115982917




                                                   0 ENCLOSURES          Page        l of       1

   Capital one Checking with Interest                !Redactedj 906 0

                    Opening balance              10-14-09                  511,795.90
                    +Deposits/credits                    0                          o.oo
                    -Checks/Debits                       1                        117.83
                    -Service charge                                                 0,00
                    +Interest paid                                                420.82
                    Ending balance               11-12-09                  512 1 098,B9
                    Days in Statement Period           30

                                    INTEREST INFORMATION
                    Average Daily Balance                                  511,795.90
                    Days in Earnings Period                                        30
                    Interest Earned                                               420,82
                    Annual Percentage Yield Earned                                  1.00 %
                    Interest Paid this Year                                     6,678.03
                    Interest Withheld this Year                                 1,869.85

  DATE    DESCRIPTION                   CHECK#        DEBITS            CREDITS               BALANCE

          Beginning Balance                                                                 511,795.90
  11-12 FED TAX WITHHELD                              117,83                                511,678.07
  11-12 Interest paid                                                    420.82             512,098.89
        Ending balance                                                                      512,098.89




          END OF STATEMENT
         --
CapltaJOru?'Bank
                      ,
Direct inquiries to customer Service
(877) 694-9111




NINA FISCHMAN
703 CARL,YI,E ST
WOODMERE NY     115982917




                                                  0 ENCLOSURES          Page        l of        1

   Capital one Checking with Interest               (Redacted] 906 0

                   Opening balance              08-13-09                  511,170.28
                   +Deposits/credits                    0                          0,00
                   -Checks/Debi ts                      l                        117.69
                   -service charge                                                 0,00
                   +Interest paid                                                420.31
                   Ending balance               09-11-09                  511,472.90
                   Days in Statement Period           30

                                     INTEREST INFORMATION
                   Average Daily Balance                                  511,170.28
                   Days in Earnings Period                                           30
                   Interest Earned                                               420.31
                   Annual Percentage Yield Earned                                  1.01-%
                   Interest Paid this Year                                     5,808.60
                   Interest Withheld this Year                                 1,626.41

  DATE    DESCRll?'.l'ION              CHECK#        DEBITS            CREDITS                BALANCE

          Beginning Balance                                                                511,:170.28
  09-11 FED TAX WITHHELD                             117.69                                511,052.59
  09-11 Interest paid                                                   420.31             511,472.90
        Ending balance                                                                     5111472.90




          END OF STATEMENT
        - •
Caplt~One·Sank

PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES           Page      1 of       1

  Capital One Checking with Interest            (Re<laetedJ 906 0

                 Opening balance            06-11-09                   510,453,17
                 +Deposits/Credits                  0                        0.00
                 -Checks/Debits                     1                      145. 74
                 -service charge                                              o.oo
                 +Interest paid                                            520.50
                 Ending balance             07-10-09                   510,827.93
                 Days in statement Period         30

                                 INTEREST INFORMATION
                 Average Daily Balance                                 510,453.17
                 Days in Earnings Period                                       30
                 lntere$t Earned                                           520.50
                 Annual Percentage Yield Earned                              1.25 %
                 Interest Paid this Year                                 4,912.80
                 Interest Withheld this Year                             1,375.58

 DATE   DESCRIPTION                CHECK#        DEBITS             CREDITS             BALANCE

       Beginning Balance                                                             510,453.17
 07-10 FED TAX WITHHELD                          145.74                              510,307.43
 07-10 Interest paid                                                520.50           510,827.93
        Ending balance                                                               510,827.93




        END OF STATEMENT
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES          Page        1 Of       1

  Capital One Checking with Interest            (Redacted] 906 0

                 Opening balance            05-13-09                  510,091.17
                 +Deposits/Credits                 0                           0.00
                 -Checks /Debi ts                  1                         140.78
                 -Service charge                                               0.00
                 +Interest paid                                           502.78
                 Ending balance                                       510,453.17
                 Days in Statement Period

                                 INTEREST INFORMATION
                 Average Daily Balance                                510,091.17
                 Days in Earnings Period                                      29
                 Interest Earned                                          502,78
                 Annual Percentage Yield Earned                             1.25 %
                 Interest Paid this Year                                4,392.30
                 Interest Withheld this Year                            1,229.84

 DATE   DESCRIPTION              CHECK#         DEBITS             CREDITS               BALANCE

        Beginning Balance                                                             510,091.17
 06-10 FED TAX WITHHELD                         140.78                                509,950.39
 06-10 Interest paid                                                502.78            510,453.17
       Ending balance                                                                 510,453.17




        END OF STATEMENT
        -
CapltaJOhe'Bank
                      ,
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY      115982917




                                                  0 ENCLOSURES          Page        l of        1

  Capital One Checking with Interest                (Redacted) 906 0

                   Opening balance              04-11-09                  509,646,66
                   +Deposits/Credits                   0                           o.oo
                   -Cheok.s/Debits                     1                      172.87
                   -service charge                                              0.00
                   +Interest paid                                             617.38
                   Ending balance               05-12-09                  510,091.17
                   Days in Statement Period           32

                                   INTEREST INFORMATION
                   Average Daily Balance                                  509,646.66
                   Days in Earnings Period                                        32
                   Interest Earned                                               617. 38
                   Annual Percentage Yield Earned                               1.39 %
                   Interest Paid this Year                                  3,809.52
                   Interest Withheld this Year                              1,089.06

 DATE       DESCRIPTION                CHECK#        ORBITS            CREDITS                BALANCE

            Beginning Balance                                                              509,646.66
 05-12 FED TAX WITHHELD                              172.87                                509,473, 79
 05-12 Interest p~id                                                    617.38             510,091.17
            Encling balance                                                                510,091.17




            END OF STATEMENT
PRIVATE BANltING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES          Page        1 Of       1

  Capital One Checking with Interest            (Redacted) 906 0

                 Opening balance            03-12-09                  509,149.18
                 +Deposits/Credits                 0                        0,00
                 -Checks/Debits                    1                         193.46
                 -service charge                                              0,00
                 +Interest paid                                              690.94
                 Ending balance             04-10-09                  509,646.66
                 Days in statement Period         30

                                 INTEREST INFORMATION
                 Average Daily Balance                                509,149.18
                 Days in Earnings Period                                        30
                 Interest Earned                                          690.94
                 Annual Percentage Yield Earned                             1. 66 %
                 Interest Paid this Year                                3,272.14
                 Interest Withheld this Year                              916.19

 DATE   DESCRIPTION              CHECK#         DEBITS             CREDITS               BALANCE

        Beginning Balance                                                             509,149, 18
 04-10 FED TAX WITHHELD                         193. 46                               508,955.72
 04-10 rnterest paid                                                690.94            509,646,66
       Ending balance                                                                 509,646.66




        END OF STATEMENT
        -
CapltaJO'fuJ'Bank
                   ,
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN
703 CARLYLE ST
WOODMERE NY 115982917




                                              0 ENCLOSURES          Page      1 of        1

  Capital One Checking with Interest            (RedatledJ 906 0

                 Opening balance            02-12-09                  508,642.25
                 +Deposits/Credits                 0                         o.oo
                 -Ch.eeks/Debits                   1                      197.14
                 -Service charge                                            0.00
                 +Interest paid                                           704.07
                 Ending balance             03-11-09                  509,149.18
                 Days in statement Period         28

                                 INTEREST INFORMATION
                 Average Daily Balance                                508,642.25
                 Days in Earnings Period                                      28
                 Interest Earned                                          704.07
                 Annual Percentage Yield Earned                              1.82 %
                 Interest Paid this Year                                2,581.20
                 Interest Withheld this Year                              722.73
                 Interest paid during 2008                              7,290.71

 DATE   DESCRIPTION                CHECK#       DEBITS             CREDITS             BALANCE

       Beginning Balance                                                            508,642.25
 03-11 FED TAX WITHHELD                         197.14                              508,445.11
 03-11 Interest paid                                                704.07          509 r 149, 18
       Ending balance                                                               509,149.18




        END OF STATEMENT
        -
Capl~Ohe'Bank
                   ,
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                Thank you for banking with us.
703 CARLYLE ST                                               Capital One Bank is a trade
WOODMERE NY   115982917                                      name of Capital One, N.A. and
                                                             does not refer to a separately
                                                             insured institution.




                                              0 ENCLOSURES          Page     1 of        1

  Capital one Checking with Interest            IRedocled] 906 0

                 Opening balance            01-14-09                  508,066.34
                 +Deposits/Credits                 0                        0.00
                 -Checks/Debits                    1                      223.96
                 -Service charge                                            0.00
                 +Interest paid                                           799.87
                 Ending balance             02-11-09                  508,642.25
                 Days in statement Period         29

                                 INTEREST INFORMATION
                 Average Daily Balance                                508,066.34
                 Days in Earnings Period                                      29
                 Interest Earned                                          799.87
                 Annual Percentage Yield Earned
                 Interest Paid this Year
                                                                            2.00
                                                                        1,077.13
                                                                                   •
                 Interest Withheld this Year                              525.59
                 Interest paid during 2008                              7,290.71

 DATE   DESCRIPTION                CHECK#       DEBITS             CREDITS             BALANCE

        Beginning Balance                                                          508,066,34
 02-11 FED TAX WITHHF.T,D                       223.96                             507,842.38
 02-11 Interest paid                                               799.87          5081642.25
       Ending balance                                                              508,642.25




        END OF STATEMENT
CapltaJOrutSank    •
PRIVATE BANKING CLIENT
(877) 694-9111




NINA FISCHMAN                                                Thank you for banking with us.
703 CARLYLE ST                                               Cap~tal One Bank is a trade
WOODMERE NY   115982917                                      name of Capita1 One, N.A, and
                                                             does not refer to a separately
                                                             insured institution.




                                              0 ENCLOSURES           Page        1 of       1

  capital one Checking with Interest            (Redacted) 906 0

                 Opening balance            12-11-08                   507,290.71
                 +Deposits/Credits                 0                            o.oo
                 -Checks/Debits                    1                          301.63
                 -Service charge                                                0.00
                 +Interest paid                                          1,077.26
                 Ending balance             01-13-09                   508,066.34
                 Days in statement Period         34

                                  INTEREST INFORMATION
                 Average Daily Balance                                 507,290.71
                 Days in Earnings Period                                       34
                 Interest. Earned                                        1,077.26
                 Annual Percentage Yield Earned                              2.30 %
                 Interest Paid this Year                                 1,077.26
                 Interest Withheld this Year                               301.63
                 Interest paid during 2008                               7,290.71

 DATE   DESCRIPTION                CHECK#       DEBITS              CREDITS               BALANCE

        Beginning Balance                                                              507,290.71
 01-13 FED TAX WITHHELD                          301.63                                506,989.08
 Ol-13 Interest paid                                               1,077.26            508,066.34
        Rnding balance                                                                 508,066.34




        END OF STATEMENT
cai,,~cle·eank
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMJ>.N                                                   Thank you for banking with us.
703 CARLYLE ST                                                    capital one BanJc is a trade
WOODMERE NY   115982917                                           name of Capital one, N.A. and
                                                                  does not refer to a separately
                                                                  insured institution.




                                                 0 ENCLOSURES             Page     1 of       1

   Capital One Checking with Interest               [Red8(:ledj 906 0

                   Opening balance             11-14-08                     506,181.07
                   +Deposits/Credi.ts                   0                         0.00
                   -Checks/Debits                       0                         0.00
                   -Service charge:                                               0.00
                   +Interest paid                                             1,109.64
                   Ending balance                                           507,290.71
                   Days in statement Period

                                   INTEREST INFORMATION
                   Average Daily Balance                                    506,181.07
                   Days in Earnings Period                                          2?
                   Interest Earned                                            1,109.64
                   Annual Percentage Yield Earned                                 3.00 %
                   Interest Paid this Year                                    7,290.71

 DATE    DESCRIPTION                  CHECK#         DEBITS              CREDITS            BALANCE

         Beginning Balance                                                               506,181.07
 12-10 Interest paid                                                    1,109.64         507,290.71
         Endl-ng balance                                                                 507,290.71




         END OF STATEMENT
        - •
Caplt~One·aank

PRIVATE BANKING CLIENT
(877) 694-9ll1




NINA FISCHMAN                                                 Thank you for banking with ~s.
703 CARLYLE ST                                                capital One Bank is a trade
WOODMERE NY   115982917                                       name of Capital one, N,A. and
                                                              does not refer to a separately
                                                              insured institution.




                                               0 ENCLOSURES           Page     1 of         1

  Capital One Checking with Interest             (RedoctedJ 906 0

                 Opening balance             10-11-08                   504,782,67
                 +Deposits/Credits                   0                        0.00
                 -Checks/Debi ts                     0                         o.oo
                 -Service charge                                              0.00
                 +Interest paid                                           1,398.40
                 Ending balance              11-13-08                   506,181.07
                 Days in Statement Period          34

                                 INTEREST INFORMATION
                 Average Daily Balance                                  504,782.67
                 Days in Earnings Period                                        34
                 Interest Earned                                          1,398.40
                 Annual Percentage Yield Barned                               3.01 %
                 Interest Paid this Year                                  6,181.07

 DATE   DESCRIPTION                CHECK#-        DEBITS             CREDITS             BALANCE

        Beginning Balance                                                             S04,'182.Q/
 11-13 Interest paid                                                1,398.40          506,181.07
        Ending balance                                                                506 1 181, 07




        END OF STATEMENT
CapltaJOrursank
                     ,
PRIVATE .BANl<ING CLIENT
(877)   694-9111




NINA FISCHM.IW                                                   Thank you for banking with us.
703 CARLYLE ST                                                   Capital One Bank is a trade
WOODMERE NY   115982917                                          name of Capital One, N.A, and
                                                                 does not refer to a separately
                                                                 insured institution.




                                                 0 ENCLOSURES            Page     1 of        1

  Capital one Checking with Interest                (RedectedJ 906 0

                   Opening balance             09-12-08                    503,592.97
                   +Deposits/Credits                   0                         0.00
                   -Checks/Debits                      0                         0.00
                   -service charge                                               0.00
                   +Interest paid                                            1,189.70
                   Ending balance              10-10-oa                    504,782.67
                   Days in Statement Period          29

                                     INTEREST INFORMATION
                   ~verage Daily Balance                                   503,592,97
                   Days in Earnings Period                                         29
                   Interest Earned                                           1,189.70
                   Annual Percentage Yield Earned
                   Interest Paid this Year
                                                                                 3.01
                                                                             4,782.67
                                                                                        •
 DATE    DESCRIPTION                 CHECK#         DEBITS              CREDITS             BALANCE

       Beginning Balance                                                                503,592.97
 10-10 Interest paid                                                   1,189.70         504,782.67
         Ending balance                                                                 504,782.~7




        END OF STATEMENT
        -
CapltaJOfu!°Bank
                     ,
PRIVATE BANKING CLIENT
(877)   694-9111




NINA FISCHMAN                                                  Thank you for banking with us.
703 CARLYLE ST                                                 Capital One Bank is a trade
WOODMERE NY      115982917                                     name of Capital one, N.A, and
                                                               does not refer to a separately
                                                               insured institution.




                                                0 ENCLOSURES           Page      1 of      1

  Capital One Checking with Interest              (Redacted] 906 0

                   Opening balance            08-13-08                   502,365.20
                   +Deposits/Credits                  0                        0.00
                   -Checks/Debits                    0                         0,00
                   -service charge                                             0.00
                   +Interest paid                                          1,227.77
                   Ending balance             09-11-08                   503,592.97
                   Days in Statement Period         30

                                   INTEREST INFORMATION
                   Average Daily Balance                                 502,365.20
                   Days in Earnings Period                                       30
                   Interest Earned                                         1,227.77
                   Annual Percentage Yield Earned                              3.01 %
                   Interest Paid this Year                                 3,592.97

 DATE       DESCRIPTION              CHECK#       DEBITS              CREDITS            BJ.\LANCE

            Beginning Balance                                                         502,365.20
 09-11 Interest paid                                                 1,22'7.77        503,592.9'7
            Ending balance                                                            503,592.97




         END OF STATEMENT
        -
CapltaJO'fu?"Bank
                     ,
PRIVATE BANKING CLIENT
(877)   694-9lll




NINA FISCHMAN                                                    Thank you for banking with us.
703 CARLYLE ST                                                   capital One Bank is a trade
WOODWERE NY      115982917                                       name of Capital One, N.A. and
                                                                 does not refer to a separately
                                                                 insured institution.




                                                0 ENCLOSURES             Page      1 Of       1

  Capital One Checking with Interest                (Redacted} 906 0


                   Opening balance            07-12-08                     501,058.88
                   +Deposits/Credits                 0                           0.00
                   -Checks/Debits                    0                           0.00
                   -Service charge                                                o.oo
                   +Interest paid                                            1,306.32
                   Ending balance             00-12-00                     502,365.20
                   Days in statement Period         32

                                   INTEREST INFORMATION
                   Average Daily Balance                                   501,058,88
                   Days in Earnings Period                                         32
                   Intere$t Earned                                           1,306.32
                   Annual Percentage Yield Earned                                 3.01 %
                   Interest Paid thia Year                                   2,365,20

 DATE       DESCRIPTION              CHECK#         DEBITS             CREDITS              BALANCE

            Beginning Balance                                                            501,058.88
 08-12 Interest paid                                                   1,306.32          502,365.20
       Encilng balance                                                                   502,365.20




         BND OF STATEMENT
        - •
Caplta)Oru!'Bank
PRIVATE BANKING-GABRIEL LUCIAN
(877)   694-9111




NINA FISCHMAN                                                    Thank you for banking with us.
703 CARLYLE ST                                                   Capital One Bank is a trade
WOODMERE NY 115982917                                            name of capital One, N.A, and
                                                                 4oes not refer to a separate1y
                                                                 insured institution.




                                                 0 ENCLOSURES            Page      1 of       1

  Capital one Checking with Interest                (Redaetedl 906 0

                   Opening balance             06-16-08                          0.00
                   +Deposits/Credits                   1                   soo,000.00
                   -Checks/Debits                      0                         0.00
                   "•Service charge                                              0.00
                   +Interest paid                                            1,058.88
                   Ending balance              07-11-08                    501,058.88
                   Days in Statement Period          26

                                   INTEREST INFORMATION
                   Average Daily Balance                                   500,000.00
                   Days in Earnings Period                                           26
                   Interest Earned                                           1 1 ose.ae
                   Annual Percentage Yield Earned                                  3.01 %
                   Interest Paid this Year                                   1,058.88

 DATE    DESCRIPTION                  CHECK#        DEBITS              CREDITS             BALANCE

       Beginning Balance                                                                       o.oo
 06-16 Transfer Credit                                            500,000,00            500,000.00
       FR XXXXXX:7656
 07-11 Interest paid                                                   1,058,88         501,058.88
       EndJ.ng balance                                                                  501,058.88




        END OF STATEMEN~
Exhibit I
                   Cap~-                                                         CHECKING    I   SAVINGS        I   CDS     I   IRAS        I     LOANS
                                         Banlc




             NINA FISCHMAN                                                                                   ®         www.c~ihlOObMl).COII

            703 CARLYLE ST
            WOODMERE NY 115982917                                                                            @ ,.............,,,.,,
                                                                                                             @         i-.capltalo,netunk.e.on;


                                                                                                             @         Vl&k yo11 roul br.ll)CII




            • >lcw address? Please contact customer service to update.


      IMPORTANT MESSAGES
      Here's a change: We're moving to quarterly statements if there's no activity on youf account each month, What's not changing: You can still see you,
     ,account info online 24/7.
      '-------------------------------------------·
      ACCOUNT SUMMARY                             FOR PERIOD MARCH 12, 2015 - APRIL 10, 2015

     VIP Interest Checking (Redacted]9079
     Previous Balance 03/11/15                                           $3.46          Number of Days in Cycle                                                30
     0 Deposits/Credits                                                  S0.00          Minimum Balance This Cycle                                          S0.00
      Interest Paid                                                      S0.00          Average Collected Balance                                           $1.18
      1 Checks/Debits                                                   -$3.46          Interest Earned During this Cycle                                   $0.00
     Service Charges                                                     S0.00          Interest Paid Year-To-Date                                         $30.21
     Ending Balance 04/10/15                                             $0.00

     ACCOUNT DETAIL                      FOR PERIOD MARCH 12, 2015 • APRIL 10, 2015

     VIP lntel'CSt Checking (Redacted]"-'90'-'7"'9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Date                     Amount           Resulting Balance             Transaction Type         Description                                    Debit Card No.
     03/23                        -$3.46                          $0.00      Check                    Check         909209

     Checl,s * designates gap in check ~equence
     Check No.         Date                    Amount          Check No.         Date            Amount        Check No.            Date                   Amount
     909209            03/23                       $3.46




                                                                'lrlcmk you for ba11ki11g with us                                                     PAGE 1 OF 2
\-                                                                                                                                                                    -I
     llr1mch b.ank products and ~•vic6offered by C<'lpit.il One, NA.,
     Capital One Oank is a trade name of capital One, N.A.                                                                                        MFMQER   0
     and does not refer to a ~ratcly insured ln~1ltution,
     Member FDIC, iei 201'5 capital One, All righ1s res.erved,                                                                                    FDIC ":,,
                  Cap~-                                                       CHECKING       I   SAVINGS       I   CDS     I   IRAS       I     LOANS
                                        Bank




           NINA FISCHMAN                                                                                     ®         www,upillloub¥1k,<:on

           703 CARLYLE ST
           WOODMERE NY 115982917
                                                                                                             @         l·IJ00•6!i5,8AJ(lt (2265)


                                                                                                             ®         11.CJpbkiMN,..tOIJ


                                                                                                             @         Yllk )'Oii ll>Ul brard




          • >Jew address? Please conlact customer scl"\·icc to update.


      IMPORTANT ~ESSAGES
     Here's a t::hange: We're moving to quarterly statements if there's no activity on your account each month. What's not changing; You can still see your
     .~ccount info online 24/7.


     ACCOUNT SUMMARY                              FOR PERIOD FEBRUARY 12, 2015 • MARCH 11, 2015


     VIP Interest Checking [Redacted].9079
     Previous Balance 02/11/15                                  $129,814.01            Number of Days in Cycle                                                 28
     0 Deposits/Credits                                               SO.DO            Minimum Balance This Cycle                                           $3.46
      Interest Paid                                                   $4.80            Average Collected Balance                                      $125,177.79
     4 Checks/Debits                                           ·$129,815.35            Interest Earned During this Cycle                                    $4.80
     Service Charges                                                  $0,00            Interest Paid Year-To-Date                                          $30.21
     Ending Balance 03/11/15                                          53.46            Annual Percentage Yield Earned                                      0.05%


     ACCOUNT DETAIL                      FOR PERIOD FEBRUARY 12, 2015 • MARCH 11, 2015

     VIP Interest Checking [Redacted]9"'0"'7"'9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     Date                     Amount           Resu/tin!l, Balance        Transaction TY.E.e           Descrie_tion                                  Debit Card No.
     03/11               -$4,789.01                     $125,025.00       Debit                        Customer withdrawal
     03/11             -S125,000.00                          $25.00       Debit                        Wire transfer withdrawal LAW OFFICE
                                                                                                       OF LAWRENCE KAT Q[Redacted]
                                                                                                       [Redacted]      H700
     03/11                      -$25.00                           $0.00   Debit                        Wire transfer fee WIRE TRANSFER
                                                                                                       031115
     03/11                         $4.80                          $4.80   Credit                       Interest paid
     03/11                        -$1.34                          $3.46   Debit                        FED TAX WITHHELD




                                                                 Thank yon for banking with us                                                         PAGE 1 OF 2
\-
     Branch bank products and ~,vices offered by Capit.-il One, NA.,
                                                                                                                                                   MFMAER   @
     Capital One flank is a trade name of C..apital One, N.A.
     and doe~ not refer IC> ii separately imured in$tilution,
     Membe, FDIC, ,ti 2015 capital One, All rights reserved.
                                                                                                                                                   FDIC     c1:.,
               Cap~-                                                    CHECKING          I   SAVINGS       I   CDS     I   IRAS       I     LOANS
                                     Bank




        NINA FISCHMAN                                                                                    @          wvrr.-.tl~Uiloub.wll.CMI

       703 CARLYLE ST
       WOODMERE NY 115982917                                                                             @          1·800•M5•8MK !2265)


                                                                                                         @          1'1,ClplUIIOMbuil.tcn



                                                                                                         @         Vis• )'Dlf ll)Cll bt1rd



       • ~cw nddrcss? Please con1act customer scr'\'icc to update.


  IMPORTANT MESSAGES
  He1e's a change: We're mo11ing to quarterly statements if there's no activity on your account each month. What's not changing: You can still see your
 ,~ccount info on line 24/7.


 ACCOUNT SUMMARY                              FOR PERIOD JANUARY 14, 2015 - FEBRUARY 11, 2015


VIP Interest Checking [Redacted].9079
Previous Balance 01/13/15                                 $299,830.77              Number of Days in Cycle                                               29
0 Deposits/Credits                                              $0.00              Minimum Balance This Cycle                                   $129,805.77
 Interest Paid                                                 $11.45              Average Collected Balance                                    $288,104.90
3 Checks/Debits                                          ·$170,028.21              Interest Earned During this Cycle                                 $11.45
Service Charges                                                 S0.00              Interest Paid Year-To-Date                                        $25.41
Ending Balance 02/11/15                                   $129,814.01              Annual Percentage Yield Earned                                    0.05%


ACCOUNT DETAIL                       FOR PERIOD JANUARY 14, 2015 - FEBRUARY 11, 2015

VIP Interest Chcddng [Redacted]~90~7~9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Oate                   Amount              Resu/tin!l, Balance       Transaction      Tree         Descrie,tion                                 Oebit Card No.
02/10              -$170,000.00                     $129,830.77       Debit                       Wire transfer withdrawal LAW
                                                                                                  OFFICES OF LAWRENCE KA o<Rodac,wJ.
                                                                                                  [Redacted]      H700
02/10                      ·$25.00                  $129,805.77       Debit                       Wire transfer fee WIRE TRANSFER
                                                                                                  021015
02/11                        $11.45                 $129,817.22       Credit                      Interest paid
02/11                        ·$3.21                 $129,814.01       Debit                       FED TAX WITHHELD




                                                            Thank you for banking wilh 11s                                                       PAGE 1 OF 2
                                                                                                                                                                 -I
Branch bank products and i:,i1vice-s offered by Capital One, NA.,
Capita! One Bank is a trade name ()f Gapital One, N.A.
and does oot tefer to ,1 s.q,arately iMured institution,
                                                                                                                                             MFMBER   G
Member FOK,~ 201'> capital Orte, All rights reseived.                                                                                        FDIC """'
